In the United States Court of Federal Claims
                                        No. 14-711C
                                  Filed: October 15, 2018

    * * * * * * * * * * * * * * * * **        *
                                              *
    STROMNESS MPO, LLC,                       *
                                              *   Attorneys’ Fees; Equal Access to
                     Plaintiff,
                                              *   Justice Act; 28 U.S.C. § 2412;
             v.                               *   Itemized Statement; Net Worth;
                                              *   Prevailing   Party;  Substantially
    UNITED STATES,                            *   Justified.
                     Defendant.               *
                                              *
    * * * * * * * * * * * * * * * * **        *

      Stephen B. Hurlbut, Akerman LLP, Washington, D.C., for plaintiff. With him was
Harold J. Hughes, Ford and Hugh, LLC, Lehi, UT.

       Meen-Geu Oh, Trial Attorney, Commercial Litigation Branch, Civil Division,
Department of Justice, Washington, D.C., for defendant. With her were Jessica L. Cole,
Trial Attorney, Commercial Litigation Branch, Anand R. Sambhwani, Trial Attorney,
Commercial Litigation Branch, Martin F. Hockey, Jr., Deputy Director, Robert E.
Kirschman, Jr., Director, Commercial Litigation Branch, and Joseph H. Hunt, Assistant
Attorney General, Civil Division, Department of Justice, Washington, D.C. Of counsel
was Shoshana O. Epstein, Office of the General Counsel, United States Postal Service.

                                       OPINION

HORN, J.

       After the court issued its Opinion in the above-captioned case, see Stromness
MPO, LLC v. United States, 134 Fed. Cl. 219 (2017), plaintiff Stromness MPO, LLC
(Stromness MPO) filed a motion for attorneys’ fees and costs pursuant to Rule 54(d)
(2018) of the Rules of the United States Court of Federal Claims (RCFC), requesting that
this court award attorneys’ fees and costs to Stromness MPO under the Equal Access to
Justice Act (EAJA), 28 U.S.C. § 2412 (2012).1




1 The facts of the above-captioned case are fully set forth in Stromness MPO, LLC v.
United States, 134 Fed. Cl. 219, which is incorporated into this Opinion. Facts relevant to
plaintiff’s request for attorneys’ fees and costs under EAJA are repeated and discussed
below.
                                    FINDINGS OF FACT

        The parties’ dispute in the above-captioned case revolves around a postal facility
in Magna, Utah, which Stromness MPO constructed and leased to the United States
Postal Service (the USPS). See Stromness MPO, LLC v. United States, 134 Fed. Cl. at
224. On September 4, 2012, the USPS issued a notice of termination to plaintiff regarding
the “‘MAGNA – DISTRICT TRAINING CENTER,’” which explained that “‘the [District
Training Center] Lease will terminate upon its expiration date, 12/31/2012.’”See id. at 246
(capitalization and alteration in original). On September 26, 2012, the USPS began
vacating the District Training Center space, and, as of December 28, 2012, the USPS
had vacated the District Training Center space, had removed all of its furniture and
equipment from the District Training Center space, had ceased physically occupying the
District Training Center space, and had left the District Training Center space in a “broom
clean” condition. See id. at 247, 280-81. Thereafter, when a member of Stromness MPO
wanted access the District Training Center space, the member needed to enter the
Magna Main Post Office, inform a USPS clerk that the member of Stromness MPO
wanted access to the District Training Center space, and then be escorted to the District
Training Center space by a USPS employee. See id. at 248-49. According to Postmaster
James Kenyon’s testimony at trial, as well as Postmaster Roland Dalton’s testimony at
trial, neither Postmaster denied a member of Stromness MPO access to the District
Training Center space and the Stromness MPO member was not followed into the District
Training Center space.2 See id. at 248-49.

       On May 15, 2013, plaintiff submitted a certified claim to the USPS requesting a
contracting officer’s final decision on plaintiff’s certified claim. Id. at 252. In the May 15,
2013 certified claim, plaintiff asserted that the USPS was a holdover tenant when it
maintained complete access and control over the former District Training Center space;
that the USPS vacated the incorrect section of the Magna postal facility; that the Magna
Main Post Office lease, as amended, and the District Training Center lease, as amended,
were a unified lease; that the USPS’s termination of the District Training Center lease had
deprived plaintiff of the reasonable use of plaintiff’s property; that the USPS was unjustly
enriched; and that the USPS had violated the covenant of good faith and fair dealing. Id.
In its May 15, 2013 certified claim, plaintiff requested that the USPS pay plaintiff the
annual rental rate for the District Training Center space through 2019, as well as all
heating, air conditioning, lighting, sewage, electrical, and water expenses and for all taxes
associated with the District Training Center space. Id. On August 15, 2013, Bradford
Meador, a contracting officer with the USPS, issued a contracting officer’s final decision
denying plaintiff’s May 15, 2013 certified claim in its entirety. Id. Mr. Meador stated that
the USPS was not a holdover tenant because the USPS’s failure to return a key to plaintiff
does not “in and of itself” create a holdover tenancy. Mr. Meador also argued that plaintiff
“could easily have regained control of the space” by rekeying the exterior door to the

2 Postmaster Kenyon was the Acting Postmaster at the time the Districting Training
Center lease, as amended, expired. See Stromness MPO, LLC v. United States, 134 Fed.
Cl. at 247-48. Postmaster Dalton became the Postmaster in May 2013. See id. at 248.


                                              2
District Training Center space or by building a demising wall separating the vacated
District Training Center space and the Magna Main Post Office space, which Mr. Meador
contended plaintiff was required to do under the “Main Office Lease provisions.”

        On September 9, 2013, approximately nine months after the USPS vacated the
District Training Center space in December 2012, USPS built a demising wall separating
and securing the Magna Main Post Office space and the United States mail from
Stromness MPO’s District Training Center space. See id. at 250. That same day, on
September 9, 2013, the USPS informed plaintiff that it would be removing the lock
cylinders on the exterior door that provided access to the District Training Center space.
See id. at 251. Also on September 9, 2013, Stromness MPO changed the lock cylinders
on the exterior door to the District Training Center space. See id.

       On June 18, 2014, an attorney with the USPS sent an email message to an
attorney representing Stromness MPO, which stated, in full:

      The Postal Service has determined that it does not have a need to lease
      the space formerly used as the District Training Center in Magna, UT. The
      Postal Service believes that it properly terminated the District Training
      Center lease as set forth in the Contracting Officer’s Final Decision.

      In an effort to reach a resolution without litigation, however, the Postal
      Service is willing to offer $100,000 to settle this matter in Full. In addition to
      this payout, the Postal Service would agree to amend the Main Office Lease
      to remove the current Postal Service right to approve a new tenant in the
      terminated space, and replace it with language that allows Landlord to lease
      that space without Postal approval so long as the new tenant is not one
      whose business would be in competition with the Postal Service and would
      not unreasonably interfere with the Postal Service’s quiet enjoyment of its
      space.

      The $100,000 offer was roughly calculated using the following elements and
      accounting for the Postal Service’s belief that it has more than a 50%
      chance of being successful in any litigation, but that using a 50% figure
      would be a reasonable compromise:

      1) Portion of the Rent: The Postal Service terminated lease effective
      12/31/12. There is a factual dispute regarding why the keys were not
      returned to the Landlord at that time. Regardless, by end of 9/13, the Postal
      Service had secured its remaining space and tendered the keys to Landlord.
      Annual Rent for period ending 12/12 was $108,149. The Postal Service
      compromise for 9 months with 50% discount: $40,555.

      2) Portion of Real Estate Taxes: Similar analysis to rental obligation above.
      Taxes annually for district training space share, for 9 months with 50%
      discount: $6,760.


                                              3
       3) Portion of the Cost to Upgrade Terminated Space: The Postal Service
       obtained an estimate of $97,000 to add a restroom, separate utility meters,
       add a 2nd point of ingress/egress, and move the fence to provide parking
       to the terminated space. Landlord, who I believe is also in the general
       contracting business, may even be able to complete this work for less.
       Postal Service compromise with 50% discount: $48,500.

       Please discuss this Settlement Offer with your clients and let me know if we
       can reach an agreement.[3]

The parties, however, were unable to reach a settlement agreement resolving plaintiff’s
claims included in its May 15, 2013 certified claim.

        Subsequently, plaintiff filed a fifteen-count complaint in this court in the above-
captioned case. Id. at 253. In the civil cover sheet attached to plaintiff’s complaint, plaintiff
indicated that the “Amount Claimed” by plaintiff was “$2,964,300.00 (ESTIMATED).”
(capitalization in original). Defendant then filed a partial motion to dismiss plaintiff’s
complaint, in which defendant argued that this court should dismiss plaintiff’s claims
included in the complaint that had not been presented to the contracting officer for a final
decision and that plaintiff’s implied-in-fact contract claim and plaintiff’s claims sounding in
tort as asserted in plaintiff’s complaint were outside of this court’s jurisdiction. On January
10, 2015, plaintiff submitted a supplemental, certified claim to the contracting officer for a
final decision. See id. at 253. In plaintiff’s January 15, 2015 supplemental certified claim,
plaintiff requested a declaration that the USPS be required to move the demising wall to
the correct location and that the USPS allow plaintiff access to restrooms, hallways,
parking, and code-compliant ingress and egress. Id. Plaintiff also requested payment from
the USPS for the fair market rental value of the vacated District Training Center space
and parking area and requested reimbursement of property taxes for 2006–2009 and for
2012, as well as a declaration that plaintiff was entitled to receive property tax
reimbursements from USPS for the years in which the vacated District Training Center
space remains “uninhabitable.” Id. On March 18, 2015, Shirley Wheeler, a different
contracting officer, issued a contracting officer’s final decision granting plaintiff’s request
for property tax reimbursement for the years 2006–2009 and 2012, but denying, in full,
the remainder of plaintiff’s supplemental, certified claim. Id.

        On May 18, 2015, plaintiff filed a six-count, amended complaint in this court,
appealing the contracting officer’s August 15, 2013 final decision denying plaintiff’s
certified claim and the contracting officer’s May 18, 2015 final decision denying plaintiff’s
supplemental certified claim. Id. In Count I of plaintiff’s amended complaint, plaintiff
asserted a breach of contract action against the USPS, alleging that defendant


3At trial, plaintiff and defendant submitted the June 18, 2014 settlement offer as a joint
exhibit, and both plaintiff and defendant waived privilege regarding the June 18, 2014
settlement offer.


                                               4
       has breached its duties under its contracts, including in the following ways:

          a. Preventing non-postal tenant or lessor from access to, or sharing of
          bathrooms, parking, and hallways.

          b. By construction of improperly located interior walls, built without any
          permits, approvals, or inspections, Defendant has made alterations
          which are not Code compliant and which are “detrimental or
          inconsistent” with the Plaintiff’s right to lease the Phase II space to
          another party or to use the space for its own purposes.

          c. By failing to make full and proper reimbursement of property taxes.

          d. By keeping possession and control of the Phase II space following
          Defendant’s purported termination of its lease for that space.

          e. Defendant has vacated the wrong portion of its Magna facility by
          walling off and moving from the easterly portion of that facility, instead
          of from the “Westerly most” portion.

          f. Defendant’s Postmaster shut off the circuit breakers for the Phase II
          space, depriving that space of electrical service.

          g. Defendant has walled off and impermissibly retains 400 interior
          square feet of space properly belonging to Plaintiff as part of the Phase
          II space.

          h. Defendant retains, and continues to use and control 2,000 square feet
          of exterior “Parking and Maneuvering” space included in the Phase II
          lease, which the Defendant claims to have terminated.

          i. Defendant has not made available “up to 10 parking spaces” for
          Plaintiff or any tenant in the “public customer parking area….”

          j. Despite its written covenant granting Plaintiff the right to lease the
          Phase II space to others, the Defendant has made that impossible by
          walling off all restrooms, shutting off the circuit breakers for that space,
          making alterations which render the space non-Code compliant, and
          requiring and maintaining security fencing which makes lawful ingress
          and egress unavailable for the Phase II space.

In Count II of plaintiff’s amended complaint, plaintiff asserted that defendant was a
holdover tenant maintaining “exclusive physical control” of the District Training Center
space and the “2,000 square feet of ‘Parking and Maneuvering’ area,” and, in Count III,
plaintiff asserted that defendant’s actions constituted a “per se physical taking because it
has interfered with the Plaintiff’s right to exclude the Postal Service and the right to use


                                             5
the space or lease it to other non-postal tenants.” In Count IV of plaintiff’s amended
complaint, plaintiff asserted that “it is clearly more appropriate and reasonable to treat the
leases as two parts of a single lease,” and, in Count V, plaintiff asserted that the court
should reform “the terms of the agreement consistent with the intent of the parties to allow
the Phase II space to be leasable by non-postal tenants.” Additionally, in Count VI of
plaintiff’s amended complaint, plaintiff argued that “Defendant’s actions have not only
violated its contracts, but also have violated the covenant of good faith and fair dealing.”

        On June 18, 2015, defendant filed a partial motion to dismiss plaintiff’s amended
complaint, arguing that the plaintiff lacked standing because the “Phase I and II leases”
were “executed by Build, Inc. and MPO Leasing, respectively,” and that plaintiff had failed
to state a claim in Count IV of its amended complaint because “the Phase II lease expired
by its own terms and the Postal Service does not have any continued obligations
thereunder.” Plaintiff filed an opposition to defendant’s partial motion to dismiss and a
motion for partial summary judgment, in which plaintiff asserted that “Stromness is entitled
to partial summary judgment finding that it has standing to bring this action.” On
December 18, 2015, after the parties had briefed defendant’s motion to dismiss, the court
issued an Order directing the parties to file supplemental briefs on several issues raised
in defendant’s partial motion to dismiss and instructing plaintiff to discuss whether the
leases at issue in defendant’s partial motion to dismiss were explicitly assigned to
Stromness MPO. On January 22, 2016, plaintiff filed a response to the court’s December
18, 2015 Order, attached to which, for the first time, were the documents assigning the
leases at issue to Stromness MPO. On February 3, 2016, defendant submitted a filing to
this court, arguing that plaintiff had “committed procedural error by failing to submit the
assignments with its initial papers,” but stating:

       Notwithstanding the procedural error, the assignments establish that
       Stromness assumed the obligations of the Phase I and II leases such that
       there is privity of contract with the Government. Based on the language of
       assignments, one appears to have been executed on February 8, 2010.
       Although the second assignment awkwardly states that it is effective
       December 31, 2008, suggesting that it was not executed on that date, our
       follow-up investigation conducted upon receiving copies of the assignments
       suggests that the second assignment may have been executed on February
       8, 2010. Because the assignments provided by Stromness appear to pre-
       date the filing of this case, and we possess no evidence that calls into
       question the legitimacy of the assignments, Stromness has established
       privity of contract as of the filing of this case. As such, we withdraw our
       RCFC 12(b)(1) challenge to Stromness’ amended complaint based on a
       lack of privity of contract.

(internal references omitted).

      On April 12, 2016, the court issued an Order dismissing defendant’s challenge to
Stromness MPO’s standing and finding that plaintiff has standing. Also on April 12, 2016,
the court issued an Opinion addressing defendant’s motion to dismiss Count IV of


                                              6
plaintiff’s amended complaint, which the court noted was the only open issue remaining
regarding the briefing on defendant’s June 18, 2015 partial motion to dismiss after
defendant withdrew its standing objection. See Stromness MPO, LLC v. United States,
126 Fed. Cl. 195, 199 (2016). In its April 12, 2016 Opinion addressing defendant’s June
18, 2015 partial motion to dismiss, the court determined that:

       In the above-captioned case, however, plaintiff alleges facts demonstrating
       that the parties dispute what agreements or documents represent the
       intended underlying agreement of the parties. Thus, plaintiff’s amended
       complaint indicates that the parties’ dispute involves not only the
       interpretation of contract terms, but also identifying which document, or
       documents, contain the full, integrated agreement, or agreements, of the
       parties. The facts that plaintiff alleges in its amended complaint suggest
       there is ambiguity in the Phase I and II leases regarding the parties’
       agreement about the Phase II construction and how that construction was
       intended to interact with the terms in the Phase I lease and the Phase II
       lease. Given this apparent, fundamental dispute, dismissal of plaintiff’s
       improper termination claim is not appropriate at this time because it is not
       certain that plaintiff can prove no set of facts to support its claim.

See id. at 202. The court, therefore, denied defendant’s partial motion to dismiss. Id. at
203.

        Subsequently, in April 2017, a four-day trial in the above-captioned case was held
in Salt Lake City, Utah. On September 8, 2017, this court issued an Opinion, see
Stromness MPO, LLC v. United States, 134 Fed. Cl. 219, in which the court rejected
plaintiff’s allegation that the USPS had effected a taking in violation of the Fifth
Amendment to the United States Constitution, “[b]ecause plaintiff’s allegations are based
on rights and obligations created voluntarily by the parties in these lease agreements,”
the Magna Main Post Office lease, as amended, and the District Training Center lease,
as amended. Id. at 258. Therefore, “the proper remedy for plaintiff, if any, lies in contract
and not pursuant to a takings theory.” Id.

      The court then determined that, although the parties disputed “what space would
remain under the exclusive control of the USPS,” the testimony at trial

       unanimously confirms that the USPS intended to have exclusive use of
       space within the Magna facility under the original Magna Main Post Office
       lease, and that intention was reiterated and preserved in the amendment to
       the Magna Main Post Office lease. There is no dispute that the original
       Magna Main Post Office lease for the Phase I space contemplated a single
       tenant, with the USPS to enjoy exclusive use of the facility as the only
       tenant.

Id. at 265. The court determined that the evidence submitted at trial demonstrated that
the parties did not intend for the Magna Main Post Office lease, as amended, and the


                                             7
District Training Center lease, as amended, to represent a single, unified lease at the time
the lease agreements were executed, “but that plaintiff subsequently pursued integration
of the leases after the District Training Center lease expired.” See id. at 268. The court
stated “there is no evidence to support” plaintiff’s assertion that the Magna Main Post
Office lease, as amended, and the District Training Center lease, as amended, should be
considered a single, integrated lease. See id. The court also rejected plaintiff’s claim that
the Magna Main Post Office lease, as amended, and the District Training Center lease,
as amended, should be reformed, which the court stated “rests on bare assertions,”
because defendant did not choose to integrate the lease, nor had plaintiff proven a mutual
mistake at the time the lease amendment to the Magna Main Post Office lease was
executed. See id. at 269. The court then determined that the District Center Lease, as
amended, did not grant to plaintiff “shared use of the bathrooms, hallways, and parking
to the USPS-operated Magna Main Post Office and to the Postal Service operated District
Training Center.” Id. at 271. The court’s Opinion also stated that plaintiff “does not cite to
any additional evidence to support its argument that the USPS intended to amend the
Magna Main Post Office lease through the District Training Center lease in order to allow
shared access to the restrooms, hallways, and parking for non-postal tenants.” See id.
Additionally, the court concluded that the USPS’s construction of a demising wall did not
impermissibly block plaintiff’s right to access the facilities and utilities within the Magna
Main Post Office space and that the USPS did not breach the Magna Main Post Office
lease, as amended, when it turned off the circuit breakers in the District Training Center
space. See id. at 271-72. The court stated that:

       A review of the plain language in the Magna Main Post Office lease, as
       amended, and the District Training Center lease, as amended, establishes
       that plaintiff has failed to prove that the USPS breached the Magna Main
       Post Office lease, as amended, by interfering with plaintiff’s right to lease
       the “Phase II” space, or the part of the building previously occupied by the
       District Training Center, to a non-postal tenant by simply constructing the
       demising wall in September 2013. As discussed below, however, the issue
       of where the demising wall was constructed and plaintiff’s rights based on
       the square footage remaining is at issue.

See id. at 271.

       The court found that the USPS “did not breach either the District Training Center
lease, as amended, or the Magna Main Post Office lease, as amended, in constructing
the demising wall,” but that, “as a result of the USPS constructing the demising wall in the
wrong physical location, the USPS is retaining 371 square feet of space that should have
been returned to plaintiff upon the expiration of the District Training Center lease, as
amended.” See id. at 274, 277. Plaintiff had argued that, as a result of the USPS building
the demising wall in the incorrect location, the USPS had improperly retained 683 square
feet, and defendant had argued that the USPS had improperly retained 371 square feet.
See id. The court determined that plaintiff had failed to prove, by a preponderance of the
evidence, that the USPS had improperly retained 683 square feet, and found that the
USPS had improperly retained 371 square feet by constructing the demising wall in the


                                              8
wrong location. See id. The parties, however, disputed the amount of damages to which
plaintiff was entitled as a result of the USPS’s partial holdover of 371 square feet. See id.
at 278. According to plaintiff, the terms of the District Training Center lease, as amended,
applied to the duration of the USPS’s partial holdover, which plaintiff asserted began
when the USPS built the demising wall, or, if the market rental rate was used to measure
damages, plaintiff was entitled to $12.75 per square foot for the duration of the partial
holdover. See id. Defendant argued that the damages for the USPS’s partial holdover
involving the demising wall should be measured by the fair market rental value of the
property, and that plaintiff had failed to establish the fair market rental value of the former
training center space between September 2013 and January 2017 because “plaintiff only
has proven damages for the period of time between February 2017 to the date of
judgment in this case, because the effective date of plaintiff’s property appraisal is
February 2, 2017.” See id. Citing to Yachts America, Inc. v. United States, the court
concluded that “‘when a lessee holds over without new agreement after the expiration of
his lease, the terms of the old lease agreement apply.’” See id. (quoting Yachts Am., Inc.
v. United States, 230 Ct. Cl. 26, 39, 673 F.2d 356, 365 (1982)). The court then determined
that, under the terms of the District Training Center lease, plaintiff was entitled to $20.12
per square foot annually as damages for the USPS’s partial holdover involving the
demising wall beginning on September 9, 2013 when the demising wall was built, and

       continuing until March 31, 2018, upon which date the Magna Main Post
       Office lease, as amended, is currently scheduled to expire according to the
       terms of the Magna Main Post Office lease, as amended, unless the USPS
       deconstructs and relocates the demising wall prior to that date, in which
       case plaintiff is entitled to recover damages for the period beginning on
       September 9, 2013 and continuing until the space is returned to plaintiff.

Id.

       The court also determined that, “although the USPS had physically vacated the
training center space on or before December 28, 2012, the USPS continued to exercise
the right to control access to the space after the expiration of the District Training Center
lease, as amended, thereby breaching the implied duty to vacate the premises.” Id. at
282. The court reasoned that:

       Upon the termination of the District Training Center lease on December 31,
       2012, the USPS did not surrender all of its rights in the space that it enjoyed
       as the lessee, as it indicated it would, and as required by the expiration of
       the District Training Center lease, as amended. Because the USPS did not
       deliver a key to the space to plaintiff, as explicitly stated in its Notice of
       Termination, plaintiff had to rely on the USPS to gain access to the space.
       Although defendant argues that merely retaining the key to the property is
       not sufficient to establish that the USPS was a holdover tenant, the court
       does not rely solely on the USPS’s failure to deliver a key to plaintiff as the
       basis for finding that the USPS was a holdover tenant in breach of the
       District Training Center lease agreement, as amended. The USPS’s failure


                                              9
to deliver a key to plaintiff is part of a larger context in which the USPS
continued to exercise rights over the former training center space. Plaintiff’s
ability to access the space was hindered and plaintiff was not back in full
control of the space. Because plaintiff did not have a key to the exterior door
of the former training center space, which was the fault of the USPS, plaintiff
was able to access the space only by entering the Magna Main Post Office
lobby and get to the space with a USPS escort through the secure postal
area. Notwithstanding defendant’s argument that plaintiff never was denied
access to the space, because the USPS required that plaintiff be escorted
to the space, plaintiff only was able to access the space during the USPS’s
regular business hours. Logically, because the USPS’s rights to the space
terminated with the expiration of the District Training Center lease, as
amended, plaintiff, as the property owner, assumed all rights in the property,
including the right to access that property at any date and time of its
choosing. Furthermore, although defendant argues that plaintiff could have
asked for the key or could have “re-keyed the locks at any time,” in the
Notice of Termination defendant assumed the obligation to turn over the
space and return control of the space back to plaintiff by delivering a key to
plaintiff. Moreover, based on the testimony of Postmaster Kenyon, it was
clear that he felt the USPS kept the key to deliberately control access to all
doors in order to keep the Magna Main Post Office a secure facility and to
protect the United States mail.

The evidence before the court indicates that, in order to protect the security
of the mail, the USPS intended to exert control over the training center
space because there was not a permanent, secure separation between the
former training center space and the non-public Magna Main Post Office
space. Not until the USPS erected the demising wall between the two areas
in September 2013, thereby better securing the non-public Magna Main
Post Office space, did the USPS remove the lock on the exterior door to the
former training center space and notify plaintiff that it could install a new
lock on that door. Had plaintiff changed the lock on the exterior door to the
former training center space prior to the construction of the demising wall,
plaintiff would have had unfettered access to the secure Magna Main Post
Office space, with only the temporary office partitions that Postmaster
Kenyon installed, which Postmaster Dalton testified was not sufficient as a
security barrier and did not secure the mail to block entry to the main post
office space. Indeed, after plaintiff installed a new lock on the exterior door
on September 9, 2013, the USPS acknowledged that the mail was not
secure unless a demising wall was constructed to separate the Magna Main
Post Office and the former training center space. In an internal e-mail on
September 9, 2013, the day the lock was changed, the contracting officer
sent an e-mail to a USPS architect/engineer that stated: “We need to
brainstorm what we can do if the wall isn’t going to be completed quickly,
since the LL [landlord] changed the locks and has access to our side. We
need to secure the mail.” (emphasis added).


                                      10
Id. at 282-83. Thus, the court found that plaintiff was entitled to damages for the period
between January 1, 2013 and September 9, 2013 in the amount of $9,012.42 per month
in accordance with the rental rate established in the expired District Training Center lease,
as amended. See id. at 283. The court also stated that, “to the extent this court has
determined that the USPS was a holdover tenant for the period beginning January 1,
2013 and continuing until September 9, 2013, defendant was obligated to reimburse
plaintiff for property taxes assessed against the Magna facility during that period.” Id. at
288.

        Additionally, the court determined that “plaintiff has failed to prove that the USPS
breached the duty to vacate or is otherwise unlawfully in possession of the secured
parking and maneuvering area on the East side of the Magna facility,” and that plaintiff
“has failed to establish what duty or obligation was breached when the USPS removed
CCTV cameras from the vacated training center space.” See id. at 285-86. The court also
determined that plaintiff had not established that defendant is obligated to reimburse
plaintiff for 33.5 percent of the property taxes assessed against the Magna facility since
2013, “[g]iven the language in the January 11, 2001 amendment to the Magna Main Post
Office lease, and because the terms of the District Training Center lease, as amended,
expired on December 31, 2012.” See id. at 288. Finally, the court found that the USPS
did not breach the implied duty of good faith and fair dealing, and that plaintiff’s allegation
that the USPS breached the duty of good faith and fair dealing was “unsupported by the
evidence before the court.” See id. at 291. In the conclusion of the court’s September 8,
2017 Opinion, the court stated:

       Neither party in this case is completely without fault for the broken down
       relationship between the parties. For the reasons discussed above, the
       court finds in partial favor of plaintiff on certain claims included in the
       complaint. Plaintiff is entitled to recover for defendant’s failure to properly
       vacate the District Training Center space from January 1, 2013 until the
       removal of the exterior door lock to the former training center space on
       September 9, 2013, such that plaintiff is entitled to recover a prorated
       amount of annual rent based on the terms of the now-expired District
       Training Center lease, as amended, as well as prorated property tax
       reimbursement for the same period of time. Additionally, the court finds in
       favor of plaintiff that defendant has improperly retained 371 square feet of
       space within the Magna facility beginning at the time the demising wall was
       constructed on September 9, 2013, such that plaintiff is entitled to recover
       $20.12 per square foot per annum for the 371 square feet of space
       improperly retained beginning on September 9, 2013 and continuing until
       March 31, 2018, upon which date the Magna Main Post Office lease, as
       amended, is currently scheduled to expire, unless the USPS deconstructs
       and properly relocates the demising wall prior to that date or terminates the
       Magna Main Post Office lease, as amended. All other claims in plaintiff’s
       complaint are DENIED.



                                              11
Id. at 292-93 (capitalization and emphasis in original).

       On September 29, 2017, the parties in the above-captioned case submitted a joint
status report requesting that the court enter judgment

       effective as of September 30, 2017, in the amount of $132,828.94, together
       with a declaration that the Government shall pay to plaintiff the to-be-
       determined pro-rated amount of property taxes that correspond to the
       Government’s partial holdover of 371 square feet (2.3% of the total annual
       property taxes) for all of 2017 and 3 months of 2018 (Jan-March 2018) when
       those taxes are assessed by the local authority and the invoices are
       submitted to the Postal Service by plaintiff.

The parties request of judgment in the amount of $132,828.94 reflected damages totaling
$81,352.93 for the “Postal Service’s eight-month, eight-day holdover,” consisting of
$74,502.67 in “principal amount” and $6,850.26 in “interest amount,” $12,132.91 total for
“[p]roperty tax reimbursement for the eight-month, eight-day holdover,” consisting of
$11,153.18 in “principal amount” and $979.73 in “interest amount,” $35,715.70 total for
the USPS’s partial holdover involving the demising wall, consisting of $34,050.48 in
“principal amount” and $1,665.22 in “interest amount,” and $3,627.40 for “[p]roperty tax
reimbursement for the partial holdover,” consisting of $3,446.74 in “principal amount” and
$180.66 in “interest amount.”

        On October 2, 2017, the court issued an Order directing the Clerk of the United
States Court of Federal Claims to enter judgment in the above-captioned case in favor of
plaintiff in the amount of $132,828.94. The court also stated in its October 2, 2017 Order
that defendant shall pay plaintiff the pro-rated amount of property taxes corresponding to
defendant’s partial holdover of 371 square feet for all of 2017 and for January to March
2018 when those property taxes are assessed by the local authority and the invoices are
submitted to the USPS by plaintiff. On October 10, 2017, the Clerk of the Court entered
judgment against defendant in the amount of $132,828.94 and stated that defendant was
liable for the property taxes corresponding with defendant’s partial holdover of 371 square
feet for 2017 and for January to March 2018 when those property taxes are assessed by
the local authority and the invoices are submitted to the Postal Service by plaintiff.

       Thereafter, plaintiff filed a motion for attorneys’ fees and costs under EAJA, which
is the motion addressed in this Opinion. Plaintiff’s motion claimed $129,608.80 in
attorney’s fees and $13,438.65 in related expenses,4 representing “109.3 hours of
attorneys’ fees and $1,119.91 in expenses” which were incurred during the time period of
June 2014 to when defendant filed its partial motion to dismiss plaintiff’s amended
complaint on June 18, 2015; “315.5 hours of attorney’s fees and $1,254.96 in expenses”
responding to defendant’s partial motion to dismiss during the time period of June 18,
2015 to April 1, 2016; “925.5 hours of attorneys’ fees and $33,764.10 in expenses in
prosecuting the case to a decision” during the time period of April 1, 2016 to September
4As discussed below, plaintiff subsequently reduced the amount of attorneys’ fees and
costs that plaintiff is requesting from this court under the EAJA.

                                            12
8, 2017; and “11.1 hours of attorneys’ fees and $8.24 in expenses in order to obtain entry
of a money judgment” during the time period of September 9, 2017 to October 10, 2017.
Plaintiff asserts that its attorneys and paralegals are entitled to a cost-of-living-adjustment
and that the calculated hourly rate for its request should be $192.08, which is the hourly
rate plaintiff used to calculate the amount of attorneys’ fees plaintiff requests in its motion
for attorneys’ fees and costs. Plaintiff states that “Stromness recognizes that it did not
prevail on all of its claims,” and that “Stromness acknowledges that the number of attorney
hours and the expenses incurred should be reduced.” According to plaintiff, “Stromness
prevailed on two of the six Counts identified in its Amended Complaint: Holdover and
Breach of Contract. Stromness was partially successful in obtaining a significant judgment
for its holdover rent claim that USPS denied in both of its final decisions and throughout
litigation of this case.” Plaintiff then argues that plaintiff should be entitled to one-third of
the hours and expenses incurred

       prosecuting the case up to the Court’s Opinion of September 8, 2017. This
       reduction excludes the attorneys’ fees and expenses incurred by Stromness
       to successfully oppose Defendant’s partial Motion to Dismiss. Stromness
       claims all of these hours and expenses based on its complete success as
       to its standing and privity. Moreover, Stromness would have incurred
       substantially all of the Motion to Dismiss related hours had it only pursued
       its holdover rent and property tax claims upon which the Court entered
       judgment.

       Stromness is also entitled to all of the attorney hours it incurred subsequent
       to issuance of the Court’s Opinion up to entry of the judgment on October
       10, 2017, since these were incurred solely in support of Stromness’
       successful claims. Stromness further is entitled to recover all of the attorney
       hours expended to prepare this Motion.

(internal references omitted).

        Defendant filed an opposition in response to plaintiff’s motion for attorneys’ fees
and costs. Defendant argues in its opposition that the court should reject plaintiff’s request
for attorneys’ fees and costs under EAJA because Stromness MPO has not demonstrated
that it is qualified to seek an EAJA award under the EAJA’s net worth requirement.
According to defendant, Stromness MPO is ineligible to receive an award under the EAJA
because defendant’s position in the above-captioned was substantially justified.
Defendant further contends that special circumstances in the above-captioned case make
an award under the EAJA unjust because Stromness MPO rejected a “generous
settlement offer” in order to “prosecute claims it should have known lacked merit.”
Defendant also asserts that Stromness MPO has failed to establish that it incurred the
fees and costs requested by Stromness MPO, and that Stromness MPO’s requested fees
and costs are unreasonable “because Stromness did not attempt to exclude from its
request the fees and expenses that it incurred on its distinct, unsuccessful claims.”




                                               13
        Plaintiff filed a reply in support of its motion for attorneys’ fees and expenses, in
which plaintiff argued it was qualified to receive an award under the EAJA, that defendant
had not demonstrated that its position was substantially justified, that defendant has not
demonstrated that special circumstances exist in the above-captioned case thereby
precluding an award of attorneys’ fees and costs under EAJA, and that plaintiff has
demonstrated it incurred the fees and costs in its motion.5 Subsequently, on August 3,
2018, in response to the court’s Order to correlate the attorneys’ fees claimed to ECF
filings, plaintiff filed a supplement to its request for attorneys’ fees and costs in which
plaintiff revised its claim and added the appropriate ECF number(s) for each time entry
and expense claimed listed in Exhibits 1-4 to plaintiff’s motion for attorneys’ fees and
costs. Plaintiff also noted that, “[i]n performing its review of the time and expense entries,
Stromness also determined that several time entries and expenses should be removed
from the amounts requested in the Motion.” Plaintiff now requests that this court award
plaintiff $120,269.04 in attorneys’ fees and $11,362.79 in costs.

                                        DISCUSSION

        “In the United States, the prevailing litigant is ordinarily not entitled to collect a
reasonable attorney’s fee from the loser.” Alyeska Pipeline Serv. Co. v. Wilderness Soc’y,
421 U.S. 240, 247 (1975); see also Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t
of Health & Human Res., 532 U.S. 598, 602 (2001); Arcambel v. Wiseman, 3 U.S. (Dall.)
306 (1796); Ward v. U.S. Postal Serv., 672 F.3d 1294, 1297 (Fed. Cir. 2012); Nilssen v.
Osfam Sylvania, Inc., 528 F.3d 1352, 1357 (Fed. Cir.), reh’g en banc denied (Fed. Cir.
2008). “Absent statute or enforceable contract, litigants pay their own attorney’s fees.”
Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. at 257 (citations omitted). This
has come to be known as the “American Rule,” and the only exceptions to this rule are
those created by Congress and a small group of common law equitable exceptions which
federal courts lack the power to enlarge.6 See id. at 269; see also Nilssen v. Osfam
Sylvania, Inc., 528 F.3d at 1357; Centex Corp. v. United States, 486 F.3d 1369, 1372
(Fed. Cir. 2007). In addition, litigants seeking to recoup litigation expenses from the
United States also face the barrier of overcoming sovereign immunity. See Chiu v. United
States, 948 F.2d 711, 714 (Fed. Cir. 1991); see also Gavette v. Office of Pers. Mgmt.,
808 F.2d 1456, 1460 (Fed. Cir. 1986); Griffin & Dickson v. United States, 21 Cl. Ct. 1, 4
(1990). Only a statutory directive waiving immunity can make the United States potentially
liable in suit. See Lane v. Pena, 518 U.S. 187, 192 (1996); United States v. Testan, 424
U.S. 392, 399 (1976); Soriano v. United States, 352 U.S. 270, 276 (1957); see also

5In its reply, plaintiff states that “[t]he parties have agreed that, in order to minimize costs,
Stromness will file a supplemental request for the cost of preparing and pursuing this
motion should the court find entitlement to EAJA fees and expenses,” which, as discussed
below, becomes moot as a result of this court’s decision.
6 The Supreme Court in Alyeska noted the equitable exceptions of (1) willful disobedience
of a court order, (2) bad faith on the part of a losing party, and (3) the common fund or
common benefit exception allowing recovery of costs when the prevailing party is a
trustee of property or is a party preserving or recovering a fund for the benefit of others in
addition to himself. Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. at 257-59.

                                               14
Hymas v. United States, 810 F.3d 1312, 1817 (Fed. Cir. 2016), cert. denied, 137 S. Ct.
2196 (2017).

        Prior to EAJA, different statutes contained specific waivers of sovereign immunity
for the United States with regard to recovering attorney’s fees. See Gavette v. Office of
Pers. Mgmt., 808 F.2d at 1460. EAJA was enacted to provide a “‘uniform rule’ which
would ‘make such specific exceptions unnecessary.’” Id. (quoting the Historical and
Revision Notes of 28 U.S.C. § 2412). As indicated by the United States Supreme Court,
“Congress enacted EAJA, Pub. L. 96-481, Tit. II, 94 Stat. 2325, in 1980 ‘to eliminate the
barriers that prohibit small businesses and individuals from securing vindication of their
rights in civil actions and administrative proceedings brought by or against the Federal
Government.’” Scarborough v. Principi, 541 U.S. 401, 406 (2004) (quoting H.R. Rep. No.
96-1005, at 9 (1980)); see also Starry Assocs., Inc. v. United States, 892 F.3d 1372, 1377
(Fed. Cir. 2018) (quoting Scarborough v. Principi, 541 U.S. at 406); Gavette v. Office of
Pers. Mgmt., 808 F.2d at 1459 (quoting H.R. Rep. No. 96-1418, at 5 (1980), reprinted in
1980 U.S.C.C.A.N. 4984, 4984 (1980)) (stating that Congress recognized that the
American Rule deterred individuals and small businesses “from seeking review of, or
defending against unreasonable governmental action because of the expense involved
in securing the vindication of their rights”); Hyperion, Inc., v. United States, 118 Fed. Cl.
540, 544 (2014); PCI/RCI v. United States, 37 Fed. Cl. 785, 788 (1997) (quoting H.R.
Rep. No. 96-1418, at 5, reprinted in 1980 U.S.C.C.A.N. at 4984). When the House of
Representatives considered EAJA, it provided the following rationale:

       For many citizens, the costs of securing vindication of their rights and the
       inability to recover attorney fees preclude resort to the adjudicatory process.
       When the cost of contesting a Government order, for example, exceeds the
       amount at stake, a party has no realistic choice and no effective remedy. In
       these cases, it is more practical to endure an injustice than to contest it.

H.R. Rep. No. 96-1418, at 9, reprinted in 1980 U.S.C.C.A.N. at 4988.

        To address these concerns, in 1980, Congress enacted EAJA. “The Equal Access
to Justice Act (EAJA or Act) departs from the general rule that each party to a lawsuit
pays his or her own legal fees.” Scarborough v. Principi, 541 U.S. at 404-05 (citing
Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. at 257). The purpose of EAJA
was to “‘reduce the deterrents and disparity by entitling certain prevailing parties to
recover an award of attorney’s fees, expert witness fees and other expenses against the
United States.’” Gavette v. Office of Pers. Mgmt., 808 F.2d at 1459-60 (quoting H.R. Rep.
No. 96-1418, at 6, reprinted in 1980 U.S.C.C.A.N. at 4984); see also PCI/RCI v. United
States, 37 Fed. Cl. at 788. “The primary purpose of the EAJA is to ensure that litigants
‘will not be deterred from seeking review of, or defending against, unjustified
governmental action because of the expense involved.’” Wagner v. Shinseki, 640 F.3d
1255, 1259 (Fed. Cir. 2011) (quoting Scarborough v. Principi, 541 U.S. at 407) (citations
and internal quotation marks omitted in original); see also Starry Assocs., Inc. v. United
States, 892 F.3d at 1384; Thompson v. Shinseki, 682 F.3d 1377, 1380 (Fed. Cir. 2012);
Phillips v. Shinseki, 581 F.3d 1358, 1367 (Fed. Cir. 2009); Ellis v. United States, 711 F.2d
15
1571, 1576 (Fed. Cir. 1983) (“EAJA’s primary purpose is to eliminate legal expense as a
barrier to challenges of unreasonable government action.”); Hubbard v. United States, 80
Fed. Cl. 282, 285 (2008), aff’d, 315 F. App’x 307 (Fed. Cir. 2009).

       In order to accomplish its purpose, EAJA made two primary changes in the then
prevailing law. Gavette v. Office of Pers. Mgmt., 808 F.2d at 1460 (citing H.R. Rep. No.
96-1418, at 9, 1980 U.S.C.C.A.N. at 4987). First, in 28 U.S.C. § 2412(b), EAJA extended
the existing common law and statutory exceptions to the American Rule to make the
United States liable for attorney’s fees just as private parties would be liable. Gavette v.
Office of Pers. Mgmt., 808 F.2d at 1460 (citing H.R. Rep. No. 96-1418, at 9, 17, 1980
U.S.C.C.A.N. at 4987, 4996); see also Scarborough v. Principi, 541 U.S. at 406. Second,
EAJA authorized “the court to award fees and expenses incurred in the court
proceedings,” as well as in “‘any action for judicial review of an adversary adjudication.’”
See Gavette v. Office of Pers. Mgmt., 808 F.2d at 1461 (quoting 28 U.S.C. § 2412(d)(3)).
In House Report No. 96-1418, the House Committee on the Judiciary stated that:

       Section 2412(b) permits a court in its discretion to award attorney’s fees and
       other expenses to prevailing parties in civil litigation involving the United
       States to the same extent it may award fees in cases involving other
       parties. . . . Thus, under this subsection, cases involving the United States
       would be subject to the “bad faith,” “common fund” and “common benefit”
       exceptions to the American rule against fee-shifting. The United States
       would also be liable under the same standards which govern awards
       against other parties under Federal statutory exceptions, unless the statute
       expressly provides otherwise.

Gavette v. Office of Pers. Mgmt., 808 F.2d at 1460 (quoting H.R. Rep. No. 96-1418, at
17, 1980 U.S.C.C.A.N. at 4996); see also Centex Corp. v. United States, 486 F.3d at
1372; Knight v. United States, 982 F.2d 1573, 1579-82 (Fed. Cir. 1993) (common fund
exception); St. Paul Fire & Marine Ins. Co. v. United States, 4 Cl. Ct. 762, 769 (1984)
(bad faith exception); Heger v. United States, 114 Fed. Cl. 204, 210-11 (2014) (bad faith
exception); MVM, Inc. v. United States, 47 Fed. Cl. 361, 363-65 (2000) (common benefit).

       Section 2412(b) reads:

       Unless expressly prohibited by statute, a court may award reasonable fees
       and expenses of attorneys, in addition to the costs which may be awarded
       pursuant to subsection (a), to the prevailing party in any civil action brought
       by or against the United States or any agency or any official of the United
       States acting in his or her official capacity in any court having jurisdiction.
       The United States shall be liable for such fees and expenses to the same
       extent that any other party would be liable under the common law or under
       the terms of any statute which specifically provides for such an award.

28 U.S.C. § 2412(b). The statute at 28 U.S.C. § 2412(d)(1)(A) provides:



                                             16
       Except as otherwise specifically provided by statute, a court shall award to
       a prevailing party other than the United States fees and other expenses, in
       addition to any costs awarded pursuant to subsection (a), incurred by that
       party in any civil action (other than cases sounding in tort), including
       proceedings for judicial review of agency action, brought by or against the
       United States in any court having jurisdiction of that action, unless the court
       finds that the position of the United States was substantially justified or that
       special circumstances make an award unjust.

See 28 U.S.C. § 2412(d)(1)(A). The EAJA statute also provides that

       “fees and other expenses” includes the reasonable expenses of expert
       witnesses, the reasonable cost of any study, analysis, engineering report,
       test, or project which is found by the court to be necessary for the
       preparation of the party’s case, and reasonable attorney fees (The amount
       of fees awarded under this subsection shall be based upon prevailing
       market rates for the kind and quality of the services furnished, except
       that . . . (ii) attorney fees shall not be awarded in excess of $125 per hour
       unless the court determines that an increase in the cost of living or a special
       factor, such as the limited availability of qualified attorneys for the
       proceedings involved, justifies a higher fee.).

28 U.S.C. § 2412(d)(2)(A).

         As indicated by the United States Court of Appeals for the Federal Circuit, “EAJA
is a fee-shifting statute that allows a party who prevails in a civil action brought by or
against the government to recover attorney’s fees and costs.” Davis v. Nicholson, 475
F.3d 1360, 1363 (Fed. Cir.), reh’g and reh’g en banc denied (Fed. Cir. 2007); see also
Robinson v. O’Rourke, 891 F.3d 976, 980 (Fed. Cir. 2018) (“The EAJA is a fee-shifting
statute that allows a party who prevails in a civil action brought by or against the
government to recover attorney fees and costs.”); Ward v. U.S. Postal Serv., 672 F.3d at
1297. The United States Supreme Court has stated that, “plaintiffs may be considered
‘prevailing parties’ for attorney’s fees purposes if they succeed on any significant issue in
litigation which achieves some of the benefit the parties sought in bringing suit.” Hensley
v. Eckerhart, 461 U.S. 424, 433 (1983) (quoting Nadeau v. Helgemoe, 581 F.2d 275, 278-
79 (1st Cir. 1978)) (indicating that the standard is generally applicable in cases for which
Congress authorizes an award of fees to a “prevailing party”); see also Astrue v. Ratliff,
560 U.S. 586, 591 (2010); Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health
& Human Res., 532 U.S. at 603; Dover v. McDonald, 818 F.3d 1316, 1318 (Fed. Cir.
2016) (explaining that the correct legal standard for determining whether a party is a
prevailing party is that the party must receive some relief on the merits of his claim); Ward
v. U.S. Postal Serv., 672 F.3d at 1297; Brewer v. Am. Battle Monuments Comm’n, 814
F.2d 1564, 1567-69 (Fed. Cir. 1987); Sabo v. United States, 127 Fed. Cl. 606, 634 (2016)
(stating that a prevailing party is a party who has been awarded “some relief,” including
“an enforceable judgment on the merits, a court-ordered consent decree, ‘or the
equivalent of either of those’” (quoting Rice Servs., Ltd. v. United States, 405 F.3d 1017,


                                             17
1025 (Fed. Cir. 2005))), aff’d, 717 F. App’x 986 (Fed. Cir. 2017). The United States Court
of Appeals for the Federal Circuit has indicated in an EAJA analysis that “[a] party prevails
in a civil action if he receives ‘“at least some relief on the merits of his claim.”’” Davis v.
Nicholson, 475 F.3d at 1363 (quoting Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t
of Health & Human Res., 532 U.S. at 603-04 (quoting Hewitt v. Helms, 482 U.S. 755, 760
(1987))); see also Dellew Corp. v. United States, 855 F.3d 1375, 1379-80 (Fed. Cir. 2017);
Dover v. McDonald, 818 F.3d at 1318. Because EAJA “exposes the government to liability
for attorney fees and expenses to which it would not otherwise be subjected, it is a waiver
of sovereign immunity.” Ed A. Wilson, Inc. v. Gen. Servs. Admin., 126 F.3d 1406, 1408
(Fed. Cir. 1997) (citing Ardestani v. I.N.S., 502 U.S. 129, 137 (1991)); see also Starry
Assocs., Inc. v. United States, 892 F.3d at 1380 (stating that EAJA is a waiver of
sovereign immunity); Massie v. United States, 226 F.3d 1318, 1321 (Fed. Cir. 2000)
(explaining that EAJA is a waiver of sovereign immunity). “[T]he traditional principle [is]
that the Government’s consent to be sued ‘must be “construed strictly in favor of the
sovereign” . . . .’” United States v. Nordic Vill., 503 U.S. 30, 34 (1992) (quoting
Ruckelshaus v. Sierra Club, 463 U.S. 680, 685 (1983) (quoting McMahon v. United
States, 342 U.S. 25, 27 (1951))); see also Ardestani v. I.N.S., 502 U.S. at 137.

       As the United States Supreme Court indicated:

       There is no precise rule or formula for making these determinations [for fee
       awards]. The district court may attempt to identify specific hours that should
       be eliminated, or it may simply reduce the award to account for the limited
       success. The court necessarily has discretion in making this equitable
       judgment.

Hensley v. Eckerhart, 461 U.S. at 436-37. Although in Hensley v. Eckerhart the United
States Supreme Court addressed attorneys’ fees available pursuant to the Civil Rights
Attorney’s Fees Awards Act of 1976, the Supreme Court indicated that similar review and
discretion by the trial court was warranted in an EAJA examination when awarding
attorneys’ fees. See Comm’r v. Jean, 496 U.S. 154, 161 (1990) (“In Hensley, we
emphasized that it is appropriate to allow the district court discretion to determine the
amount of a fee award, given its ‘superior understanding of the litigation and the
desirability of avoiding frequent appellate review of what essentially are factual matters.’
The EAJA prescribes a similar flexibility.” (quoting Hensley v. Eckerhart, 461 U.S. at
437)). The United States Court of Appeals for the Federal Circuit also has applied the
Hensley approach in EAJA cases. See Hubbard v. United States, 480 F.3d at 1332-33;
see also Former Emps. of Motorola Ceramic Prods. v. United States, 336 F.3d 1360,
1364 (Fed. Cir.), reh’g and reh’g en banc denied (Fed. Cir. 2003); Prochazka v. United
States, 116 Fed. Cl. 444, 458 (2014) (explaining that the United States Court of Appeals
for the Federal Circuit has held that the Hensley standard is to be used in determining the
amount of fees awarded under EAJA); Info. Scis. Corp. v. United States, 88 Fed. Cl. 626,
633 n.3 (2009) (explaining that Hensley has been applied by the United States Court of
Appeals for the Federal Circuit in EAJA cases).

       The court, therefore, has considerable discretion, which is dependent on the facts


                                              18
of the particular case before it, when determining the definition of “prevailing party,” what
a reasonable hourly rate charged by an attorney is and what are the reasonable number
of hours which should be compensated. See Wagner v. Shinseki, 640 F.3d at 1261
(explaining that “a court has broad discretion in awarding attorney fees” and that a “litigant
is only entitled to ‘reasonable’ attorney fees”); see also Hubbard v. United States, 480
F.3d 1327, 1334-35 (Fed. Cir. 2007) (stating, in an EAJA context, “[t]he trial court has
considerable discretion in determining reasonable attorney fees”); Sabo v. United States,
127 Fed. Cl. at 634; Ulysses Inc. v. United States, 117 Fed. Cl. 772, 785 (2014) (“EAJA
provides that the Court, in its discretion, may reduce the amount to be awarded.”).
Moreover, the court should not award fees “to the extent that the applicant ultimately fails
to prove justification for each item of fee claimed.” Fritz v. Principi, 264 F.3d 1372, 1377
n.1 (Fed. Cir. 2001).

       Under EAJA, eligibility for an award of attorneys’ fees and expenses in a civil action
requires: (1) that an eligible claimant be a prevailing party; (2) that the government’s
position viewed over the entire course of the dispute was not substantially justified; (3)
that no special circumstances make an award unjust; and (4) that any fee application be
timely submitted and supported by an itemized statement. See 28 U.S.C.
§ 2412(d)(1)(A),(B); see also Scarborough v. Principi, 541 U.S. at 407-08; Comm’r v.
Jean, 496 U.S. at 160-61; Norris v. Sec. & Exch. Comm’n, 695 F.3d 1261, 1264 (Fed. Cir.
2012); Ward v. U.S. Postal Serv., 672 F.3d at 1297; Libas, Ltd. v. United States, 314 F.3d
1362, 1365 (Fed. Cir.), reh’g en banc denied (Fed. Cir. 2003).

         In the above-captioned case, defendant does not dispute that Stromness timely
filed its application under EAJA. Defendant, however, asserts that the court should deny
plaintiff’s request for attorneys’ fees and costs under EAJA because Stromness MPO has
not demonstrated that it is qualified to seek an EAJA award, defendant’s position was
substantially justified, special circumstances in the above-captioned case make an award
under EAJA unjust, plaintiff has failed to establish that it incurred the requested fees and
costs, and plaintiff’s requested fees and costs are not reasonable.

Stromness MPO’s Qualification to Seek an Award Under the EAJA

       In plaintiff’s motion for attorneys’ fees and costs, plaintiff asserts that Stromness
MPO is a qualified private entity under 28 U.S.C. § 2412(d)(2)(B)(ii) because, at the time
Stromness MPO filed its complaint on August 6, 2014, Stromness MPO’s net worth did
not exceed $7,000,000.00 and Stromness MPO did not have more than 500 employees.
Stromness MPO attached to its motion for attorneys’ fees and costs a January 18, 2018
declaration signed by Frederick Stromness, the managing member of Stromness MPO,
in which Frederick Stromness states that Stromness MPO’s net worth was “well below $7
million throughout 2014” and that Stromness MPO had less than 500 employees on
August 6, 2014. Plaintiff also submitted Stromness MPO’s 2014 tax return, which
indicates that Stromness MPO had $4,345,664.00 in total assets at the beginning of the
2014 tax year and $4,240,990.00 in total assets at the end of 2014 tax year.




                                             19
       Defendant, however, argues in its opposition in response to plaintiff’s motion for
attorneys’ fees and costs that Stromness MPO has not met its burden of proving that
Stromness MPO is qualified under EAJA because Stromness MPO “has not provided an
audited financial statement reflecting its net worth, which is what is required under EAJA.”
According to defendant, Stromness MPO has not established its net worth as of August
6, 2014, when Stromness MPO filed its complaint, because Stromness MPO’s 2014 tax
return only provides financial information as of January 1, 2014 and December 31, 2014.

        In its reply, Stromness MPO, however, argues that defendant does not allege that
Stromness MPO had a net worth exceeding $7,000,000.00 or had more than 500
employees, but only that Stromness MPO had not provided the necessary documentation
to prove its net worth as of August 6, 2014. Stromness MPO, therefore, attached to its
reply “the supplemental reinforcing documentation the Government suggests this Court
needs regarding net worth,” which consists of a declaration signed by Brent Sandberg,
who states that he is a Certified Public Accountant in the State of Utah and a member of
Jones Simkins LLC, as well as an “Independent Accountants’ Review Report” that was
conducted by Mr. Sandberg and his firm. In the declaration signed by Mr. Sandberg, Mr.
Sandberg states that the Independent Accountants’ Review Report was performed in
accordance with the “Statements on Standard for Accounting and Review Services
promulgated by the Accounting and Review Services Committee of the AICPA [American
Institute of Certified Public Accountants].” Mr. Sandberg states that the Independent
Accountants’ Review Report indicates that, as of December 31, 2013, Stromness MPO
had a net worth of $1,774,055.00 and, as of December 31, 2014, Stromness MPO had a
net worth of $1,847,756.00.

        In order for a private entity to be included in the EAJA’s definition of an eligible
“party,” the private entity must have had a net worth of less than $7,000,000.00 and must
have had less than 500 employees at the time the civil action was filed. See 28 U.S.C. §
2412(d)(2)(B); see also Meyer Grp., Ltd. v. United States, 129 Fed. Cl. 579, 584 (2016)
(quoting 28 U.S.C. § 2412(d)(2)(B)). “‘Net worth, for the purposes of the EAJA, is
calculated by subtracting total liabilities from total assets.’” Lion Raisins, Inc. v. United
States, 57 Fed. Cl. 505, 511 (2003) (quoting Scherr Constr. Co. v. United States, 26 Cl.
Ct. 248, 251 (1992) (citation omitted)); see also Hyperion, Inc. v. United States, 118 Fed.
Cl. at 544 n.2 (citing Lion Raisins, Inc. v. United States, 57 Fed. Cl. at 511). The plaintiff
bears the burden of demonstrating that it satisfies the net worth requirements set forth in
the EAJA. See Info. Scis. Corp. v. United States, 86 Fed. Cl. 269, 280 (citing Asphalt
Supply & Serv., Inc. v. United States, 75 Fed. Cl. 598, 601, appeal dismissed (Fed. Cir.
2007); and Al Ghanim Combined Grp. Co. v. United States, 67 Fed. Cl. 494, 496 (2005)),
amended on denial of recons., 88 Fed. Cl. 626 (2009); see also Hyperion, Inc. v. United
States, 118 Fed. Cl. at 544. An unaudited, qualified balance sheet that is not prepared in
accordance with the Generally Accepted Accounting Principles (GAAP) is not sufficient
to establish net worth. See Scherr Constr. Co. v. United States, 26 Cl. Ct. at 251; see
also Info. Scis. Corp. v. United States, 86 Fed. Cl. at 280 (“Self-serving affidavits and
unaudited balances, alone, are not considered sufficient to establish a plaintiff’s net
worth.”). Although the EAJA’s limitation for filing a timely request for attorneys’ fees and
costs “should be strictly met,” a party that meets the jurisdictional requirements of the


                                             20
EAJA may supplement its request under the EAJA “to set forth a more explicit statement
about his net worth.” See Bazalo v. West, 150 F.3d 1380, 1384 (Fed. Cir. 1998) (stating
that “the content of the EAJA application should be accorded some flexibility”); see also
Q Integrated Cos., LLC v. United States, 133 Fed. Cl. 479, 489 (2017) (citing Scarborough
v. Principi, 541 U.S. at 416-19).

       Stromness MPO’s 2014 tax return indicates that Stromness MPO had
$4,345,664.00 in total assets at the beginning of the 2014 tax year and $4,240,990.00 in
total assets at the end of 2014 tax year. In the declaration signed by Mr. Sandberg, a
member of Jones Simkins LLC, a certified public accounting firm, Mr. Sandberg states
that he has provided tax and accounting services to Stromness MPO since January 1,
2010, that he prepared and submitted Stromness MPO’s 2014 tax return, and that the
“income tax basis net worth (assets minus liabilities)” of Stromness MPO was less than
$4,500,000.00 at both the beginning and end of the 2014 calendar year. In the declaration
signed by Mr. Sandberg, Mr. Sandberg concludes that Stromness MPO’s “GAAP basis
net worth (assets minus liabilities)” was $1,774,055.00 as of December 31, 2013 and
$1,847,756.00 as of December 31, 2014 based on the Independent Accountants’ Review
Report of Stromness MPO’s financials, which was performed by Mr. Sandberg and his
firm. Additionally, Mr. Sandberg asserts that “it is not reasonably possible” that Stromness
MPO’s net worth exceeded $7,000,000.00 during 2014.

       The information provided by Stromness MPO is sufficient to establish that
Stromness MPO had a net worth under $7,000,000.00 as of August 6, 2014, as
Stromness MPO has presented its balance sheets for 2013 and 2014, which were
prepared in accordance with GAAP and reviewed by an independent accounting firm,
which concluded Stromness MPO had a net worth of less than $7,000,000.00 throughout
2014. Indeed, a review of Stromness MPO’s balance sheets indicates that Stromness
MPO’s net worth for the purposes of the EAJA was less than $7,000,000.00 when
Stromness MPO filed its complaint in the above-captioned case on August 6, 2014.
According to Stromness MPO’s balance sheets, Stromness MPO had $2,720,602.00 in
total assets7 and $946,547.00 in total liabilities as of December 31, 2013, thereby
7 The amount of total assets listed in Stromness MPO’s tax return and balance sheets
appear to differ, which appears to stem from how Stromness MPO reported its property
assets on its tax return. In Stromness MPO’s tax return, Stromness MPO lists
$3,484,718.00 in “[b]uildings and other depreciable assets” and $806,595.00 in “[l]and
(net of any amortization)” for 2013, as well as $3,379,034.00 in “[b]uildings and other
depreciable assets” and $806,595.00 in “[l]and (net of any amortization)” for 2014. In
Stromness MPO’s balance sheets, Stromness MPO listed $2,483,639.00 in “[p]roperty,
net” for 2013 and $2,419,898.00 in “[p]roperty, net” for 2014. According to the notes to
Stromness MPO’s financial statements, in 2013, Stromness MPO had $2,919,180.00 in
“[b]uildings and improvements” and $468,737.00 in land, less $904,278.00 in
accumulated depreciation, thereby producing net property of $2,483,639.00. The notes
state that, in 2014, Stromness MPO had $2,919,180.00 in “[b]uildings and improvements”
and $468,737.00 in land, less $968,019.00 in accumulated depreciation, thereby
producing net property interests of $2,419,898.00.


                                            21
producing a net worth of $1,774,055.00 as of December 31, 2013. Stromness MPO’s
balance sheets indicate that Stromness MPO had $2,665,689.00 in total assets and
$817,933.00 in total liabilities as of December 31, 2014, which produces a net worth of
$1,847,756.00 as of December 31, 2014. During 2014, Stromness MPO’s balance sheets
state that Stromness MPO only had $187,916.00 in total cash flows from operating and
investing activities, with $184,730.00 in losses of cash flows from Stromness MPO’s
financing activities. Based on Stromness MPO’s cash flows during 2014 and its total
assets as of December 31, 2013 and December 31, 2014, Stromness MPO’s net worth,
during the 2014 calendar year, did not exceed the $7,000,000.00 eligibility limitation set
forth in EAJA. Moreover, consistent with Fredrick Stromness MPO’s statement that
Stromness MPO had less than 500 employees in 2014 and that “Stromness paid no
salaries or wages in 2014,” Stromness MPO’s balance sheets also reflect that Stromness
MPO did not pay salaries or wages to employees during 2014,8 which indicates that
Stromness MPO had less than 500 employees when Stromness MPO filed its complaint
in the above-captioned case on August 6, 2014. Stromness MPO, therefore, has
established that it is a qualified private entity under EAJA eligible to seek reasonable
EAJA attorneys’ fees and costs, subject to the court’s review.

Stromness MPO’s Itemized Statement

       Plaintiff’s counsel of record attached to plaintiff’s motion for attorneys’ fees and
costs itemized time sheets of alleged hours billed to Stromness MPO and alleged costs
incurred by Stromness MPO. Plaintiff’s counsel of record did not attach to plaintiff’s
motion for attorneys’ fees and costs copies of the monthly invoices sent to Stromness
MPO. Defendant, however, argues that the EAJA requires that an applicant submit a
contemporaneous, itemized statement of attorneys’ fees and costs. Defendant asserts
that “Stromness submitted an itemized statement but those records are not
contemporaneous,” and that, “[b]ecause its itemized statement is not contemporaneous,
nor does it attach the contemporaneous invoices, Stromness has failed to meet the first
prong of eligibility under EAJA.” In plaintiff’s reply, plaintiff asserts that “the documentation
previously provided, and the invoices concurrently filed with this Reply, show the precise
amount charged for each work entry and expense item claimed and incurred by
Stromness.” In its reply, plaintiff’s counsel of record attached 307 pages of monthly
invoices, or, in some instances, bi-monthly invoices, billed to Stromness MPO, as well as
a supplemental declaration of Frederick Stromness,9 in which Mr. Frederick Stromness
states that the attached invoices



8 In the January 5, 2018 declaration signed by Mr. Frederick Stromness, Mr. Frederick
Stromness states that, during 2014, he managed Stromness MPO “without pay because
of the burden of servicing the loan on the property. I was also assisted by my son Richard
Stromness and my daughter Jamie Sampson who received no compensation from
Stromness MPO, LLC.”
9 The first declaration signed by Frederick Stromness was dated January 5, 2018, and
the supplemental declaration signed by Frederick Stromness was dated March 29, 2018.

                                               22
       are the monthly invoices for legal services incurred by Stromness for work
       performed through October 2017, and paid by Stromness MPO, LLC to its
       counsel in this matter. These invoices were provided on a regular basis to
       Stromness by our retained counsel and accurately identify the work
       performed on Stromness’ behalf in this matter, the time spent on each entry
       by the various time keepers, the hourly rate charged, and the amounts due
       for each work entry. The detailed descriptions provided by my counsel were
       satisfactory to me and met my expectations of the law firms for this
       engagement.

       Stromness has paid, and is responsible for, the full amounts shown on the
       attached invoices.


        A party seeking attorneys’ fees and costs under the EAJA must submit to the court
“an itemized statement from any attorney or expert witness representing or appearing in
[sic] behalf of the party stating the actual time expended and the rate at which fees and
other expenses were computed.” 28 U.S.C. § 2412(d)(1)(B). The monthly and bi-monthly
invoices attached to plaintiff’s reply indicate the service being provided, the date the
service was provided, the individual who provided the service, the hours allegedly
required to complete that service, and the amount being billed to Stromness MPO. See
Gonzalez v. United States, 44 Fed. Cl. 764, 769 (1999) (stating that the Gonzalez
plaintiff’s “itemized ledger of legal work performed that identified the time period, specific
tasks performed, and hours expended on each itemized portion of the work” satisfied
EAJA’s requirement that an itemized statement be submitted with an EAJA application).
Also, according to the supplemental declaration signed by Mr. Frederick Stromness,
Stromness MPO has paid for the legal services billed to Stromness MPO. Subsequently,
in order to review plaintiff’s submissions, and to ensure eligibility for prevailing party legal
fees and costs, the court ordered plaintiff to submit a filing which associated time billed
for with specific tasks identified in ECF numbers listed on the electronic docket. Plaintiff’s
submission, therefore, constitutes an itemized statement indicating “the actual time
expended and the rate at which fees and other expenses were computed.” See 28 U.S.C.
§ 2412(d)(1)(B).

Stromness’ Prevailing Party Status

      Although plaintiff’s complaint had indicated that the “Amount Claimed” was
$2,964,300.00, as discussed above, on October 10, 2017, the Clerk of the Court entered
judgment:

       [I]n favor of plaintiff in the amount of $132,828.94. In addition, defendant
       shall pay plaintiff the pro-rated amount of property taxes that correspond to
       the defendant’s partial holdover of 371 square feet (2.3% of the total annual
       property taxes) for all of 2017 and 3 months of 2018 (Jan-March 2018) when
       those taxes are assessed by the local authority and the invoices are
       submitted to the Postal Service by plaintiff.


                                              23
As indicated in the court’s October 2, 2017 Order directing the Clerk of the Court to enter
judgment, the $132,828.94 reflected damages totaling $81,352.93 for defendant’s eight-
month, eight-day holdover of the District Training Center space, $12,132.91 for property
tax reimbursement for defendant’s eight-month, eight-day holdover of the District Training
Center space, $35,715.70 for defendant’s partial holdover involving the demising wall,
and $3,627.40 for property tax reimbursement for defendant’s partial holdover involving
the demising wall. The court also rejected many of the other claims asserted by plaintiff
and found that the USPS had not effected a taking in violation of the Fifth Amendment to
the United States Constitution; the USPS had the exclusive right to use the Magna Main
Post Office; the parties did not intend for the Magna Main Post Office lease, as amended,
and the District Training Center lease, as amended, to represent a single, unified lease;
the Magna Main Post Office lease, as amended, and the District Training Center lease,
as amended, should be not reformed; the District Training Center Lease, as amended,
did not “grant shared use of the bathrooms, hallways, and parking;” the USPS’s
construction of the demising wall did not impermissibly block plaintiff’s right to access the
Magna Main Post Office space; the USPS did not breach the Magna Main Post Office
lease, as amended, when the USPS built the demising wall, when the USPS turned off
the circuit breakers for the District Training Center space, or when the USPS removed
CCTV cameras from the vacated District Training Center space; that “plaintiff has failed
to prove that the USPS breached the duty to vacate or is otherwise unlawfully in
possession of the secured parking and maneuvering area on the East side of the Magna
facility;” that plaintiff had not established that defendant is obligated to reimburse plaintiff
for 33.5 percent of the property taxes assessed against the Magna facility since 2013;
and that the USPS did not breach the implied duty of good faith and fair dealing. See
Stromness MPO, LLC v. United States, 134 Fed. Cl. at 258, 265, 268, 269, 271-72, 285-
86, 288, 291.

        In plaintiff’s reply in support of its motion for attorneys’ fees and costs, plaintiff
states that plaintiff “concedes, as it must, that it did not succeed on its claims for
reformation, restoration costs, rent on the [District] Training Center subsequent to
September 9, 2013, and access to an additional 2,000 external square feet of parking
and maneuvering space,” but argues that plaintiff did prevail on its partial holdover claim
involving the demising wall, as well as plaintiff’s eight-month, eight-day holdover claim
involving the District Training Center space. Defendant asserts that “Stromness is a
prevailing party with respect to the eight-month holdover claim [involving the District
Training Center space] but not the partial holdover claim [involving the demising wall],”
which defendant identifies as “its partial holdover of 371 square feet” involving the
demising wall built by the USPS and as representing “$39,385.10 of the final judgment
and future property taxes.” Defendant argues that Stromness is not a prevailing party on
its partial holdover claim involving the demising wall because defendant conceded that
the demising wall was built in the incorrect location. Defendant asserts that the parties
disputed the amount of square footage the USPS had improperly retained as a result of
the demising wall being built in the incorrect location, and that the court agreed with
defendant’s argument that the USPS improperly retained 371 square. Plaintiff, however,
asserts that plaintiff prevailed on its partial holdover claim involving the demising wall


                                              24
because the government denied in its answer to plaintiff’s amended complaint “that the
demising wall it erected excluded Stromness from ‘approximately 400 square feet’[10] of
its Training Center space,” and, even after defendant “admitted” that the demising wall
“walled off 371 square feet,” defendant “continued to argue that no damages or rent were
due for the 371 square feet of space it continues to retain.” Because defendant “continued
to dispute the damages for that space, even after trial,” plaintiff contends that Stromness
prevailed on its partial holdover claim involving the demising wall.

        In the court’s September 8, 2017 Opinion, the court discussed the parties’ dispute
regarding the amount of square footage improperly retained by the USPS as a result of
the demising wall having been built in the incorrect position and concluded that the USPS
improperly retained 371 square feet, as defendant had argued, rather than 683 square
feet, as plaintiff had argued. See Stromness MPO, LLC v. United States, 134 Fed. Cl. at
274-78. The court also noted that the parties disputed the amount of damages plaintiff
was entitled to recover for the partial holdover, with plaintiff asserting that the terms of the
District Training Center lease, as amended, applied to the duration of the USPS’s partial
holdover, citing to Yachts America, Inc. v. United States, 230 Ct. Cl. at 39, 673 F.2d at
365, “for the proposition that ‘when a lessee holds over without new agreement after the
expiration of his lease, the terms of the old lease agreement apply.’” See id. at 278
(quoting Yachts Am., Inc. v. United States, 230 Ct. Cl. at 39, 673 F.2d at 365). Specifically,
plaintiff argued that the annual lease rate “provided in the District Training Center lease,
as amended, for the period from January 1, 2013 to December 31, 2017 is set at
$121,668.00, or $22.64 per square foot, and this lease rate should apply to defendant’s
holdover that began when the demising wall was constructed in September 2013.” See
id. Defendant, however, asserted that “the damages for a temporary holdover under a
breach of contract theory is measured by the fair market rental value of the property, and
that plaintiff has failed to establish the fair market rental value of the former training center
space between September 2013 and January 2017.” See id. The court concluded in its
September 8, 2017 Opinion that:

       [T]he terms of the District Training Center lease, as amended, apply to the
       period of time during which the USPS has retained 371 square feet of space
       that the USPS should have returned to plaintiff. Although plaintiff argues
       that the applicable annual rental rate should be based on the renewal rate
       for the term beginning on January 1, 2013 and continuing until December
       31, 2017, the parties did not execute a renewal of the District Training
       Center lease, and, thus, the law leads the court to apply the terms of the
       expired District Training Center lease, which provided that the annual rental
       rate for the space was $108,149.00, or $20.12 per square foot.


10As the court noted in its September 8, 2017 Opinion, throughout the proceedings in the
above-captioned case, plaintiff had changed the amount of square footage allegedly
retained as a result of the incorrect location of the demising wall, arguing that the USPS
had improperly retained 387.99 square feet, 400 square feet, and 683 square feet. See
Stromness MPO, LLC v. United States, 134 Fed. Cl. at 255 n.22.


                                               25
Id. at 279 (footnote omitted). The court, therefore, found in plaintiff’s favor regarding the
method by which the court was to calculate damages as a result of defendant’s partial
holdover involving the demising wall, an issue directly contested by defendant. See id.

       Additionally, the court, in its September 8, 2017 Opinion, found in plaintiff’s favor
regarding plaintiff’s eight-month, eight-day holdover claim involving the District Training
Center space. The court stated that plaintiff was

         entitled to recover for defendant’s failure to properly vacate the District
         Training Center space from January 1, 2013 until the removal of the exterior
         door lock to the former training center space on September 9, 2013, such
         that plaintiff is entitled to recover a prorated amount of annual rent based
         on the terms of the now-expired District Training Center lease, as amended,
         as well as prorated property tax reimbursement for the same period of time.

Id. at 292. On October 2, 2017, the court directed the Clerk of the Court to enter judgment
in favor of plaintiff in the amount of $132,828.94, which included damages and property
taxes for defendant’s partial holdover involving the demising wall and its eight-month,
eight-day holdover involving the District Training Center space, as opposed to the
“$2,964,300.00 (ESTIMATED)” plaintiff claimed in the cover sheet attached to plaintiff’s
August 6, 2014 complaint. (capitalization in original). Plaintiff, therefore, has
demonstrated that it prevailed on a portion of the case it filed on August 6, 2014, including
its partial holdover claim involving the demising wall, as well as its eight-month, eight-day
holdover claim involving the District Training Center space and property taxes, although
plaintiff was not the prevailing party on the balance of the claims raised in its amended
complaint.

Substantial Justification

        Defendant, however, argues that “the government’s position was substantially
justified” in the above-captioned case, and, consequently, that plaintiff is not entitled
attorneys’ fees and costs under the EAJA. According to defendant, when evaluating
whether the government’s position was substantially justified, the court is to examine the
government’s conduct as a whole “and make a single finding as to whether the
Government’s position was substantially justified.” Defendant argues that the USPS’s
conduct supports a finding of substantial justification” because the USPS’s rejection of
plaintiff’s certified claim had a reasonable basis in law and fact and that the “Court agreed
with the Postal Service on five out of the six claims” rejected by the USPS. 11 Defendant
11   Defendant states:

         Specifically, Stromness alleged the following: (i) the Postal Service vacated
         the wrong portion of the Magna property; (ii) the two leases in reality
         constituted a unified single lease; (iii) the Postal Service termination of the
         Training Center lease deprives Stromness of all reasonable use of the
         property; (iv) the Postal Service was wrongful requiring Stromness to pay
         for the utilities for the former training center space after termination; (v) the

                                                26
also asserts that the USPS “offered to resolve the eight-month holdover claim, among
others, for a $100,000 payment plus amendments to the Main Post Office lease” by
making a settlement to Stromness MPO on June 18, 2014, which defendant argues
demonstrates that the USPS’s conduct was reasonable. Additionally, defendant argues
that, after receiving plaintiff’s supplemental certified claim, “the Postal Service reimbursed
Stromness for the past due property taxes even though Stromness had not previously
submitted a separate request for reimbursement as was required under the Training
Center lease” and that the USPS contracting officer reasonably denied the remainder of
plaintiff’s supplemental certified claim. Defendant asserts that the USPS reasonably
denied plaintiff’s partial holdover claim involving the demising wall because plaintiff did
not provide documentation in its supplemental certified claim indicating where the
demising wall should have been placed. Defendant also asserts that its June 18, 2015
partial motion to dismiss plaintiff’s amended complaint was reasonable because “it is
black letter law that a plaintiff asserting a breach of contract claim against the Government
must be in privity of contract with the Government” and that “the issue could have been
resolved quickly if Stromness had produced the assignments in its response (it obviously
had access to them).” Defendant contends that its argument in its June 18, 2015 partial
motion to dismiss that the leases were not integrated and that Count IV in plaintiff’s
amended complaint should be dismissed was reasonable because the court ultimately
held that the leases were not integrated and “relied upon the language of the leases, in
part.” Defendant argues that “the reasonability of the Postal Service’s trial conduct is
demonstrated by the fact that it prevailed on the majority of Stromness’ claims.”
Defendant also contends that its position concerning the demising wall was reasonable
because the court agreed with defendant that the partial holdover was limited to 371 feet
and, “[a]lthough the Court disagreed with the Postal Service’s position on damages for
the partial holdover (it used the lease terms as opposed to fair market value), the Postal
Service had relied upon cases which support the use of fair market value as the measure
of damages for a holdover.” Additionally, defendant asserts that its position related to
plaintiff’s eight-month, eight-day holdover claim involving the District Training Center
space was reasonable because:

       [T]he Postal Service introduced evidence and legal support for its assertion
       that it was not a holdover for that time period. Among other things, the Postal
       Service brought in the former Postmasters James Kenyon and Roland
       Dalton who testified regarding the steps they took to not infringe of the
       former training center space. The Postal Service also provided legal
       support. The Court, however, found that the Postal Service was an eight-

       Postal Service violated the covenants of good faith and fair dealing in the
       Training Center lease; and (vi) the Postal Service was holding over the
       former training center space because it retained the keys for that space and
       required an escort for visits by Stromness’ representatives.

Defendant asserts that plaintiff only succeeded on claim (vi), as the court found that
defendant was improperly holding over the District Training Center space for eight months
and eight days. As discussed above, defendant contended that Stromness MPO had not
prevailed on its partial holdover claim involving the demising wall.

                                             27
       month holdover because Stromness’ access was hindered (e.g., inability to
       access the space during non-business hours) as opposed to the Postal
       Service gaining a profit-driven, physical use of the additional space. That
       implied intent was what the Postal Service strongly disputed. Even though
       the Postal Service did not prevail, the Court should find that the Postal
       Service’s conduct with respect to the eight-month holdover claim was
       reasonably based in law and fact and supports a finding of substantial
       justification.

(internal references omitted).

        Plaintiff, however, asserts that the government has not met its burden of showing
that the government’s position was substantially justified and that the government is liable
to pay fees and costs under EAJA to a prevailing party for work on any claim that was not
substantially justified. Plaintiff argues that “Stromness, through counsel requested, or
suggested, settlement options,” which, according to plaintiff, were ignored, with the
exception of a “sole affirmative response or offer from the Postal Service,” which “‘came
off the table’ once litigation began.” Regarding its partial holdover claim, plaintiff argues
that defendant initially denied that it was liable for a partial holdover and then “argued that
no rent was due for the holdover space; that the lease rate was not an appropriate
measure of rent damages; that, ‘at most’ only $13.21 per foot was due for the retained
space; and that no property tax reimbursement is due [sic] Stromness.” Plaintiff also
asserts that defendant’s position respecting plaintiff’s eight-month, eight-day holdover
claim was not substantially justified because, “after litigation was filed, the Government,
in its Answer to the Amended Complaint admitted that while ‘the Postal Service informed
owners that they could not enter the post office without an escort,’ it nonetheless denied
that the Service was in breach as a holdover tenant.” Plaintiff argues that, “[e]ven as late
as its Post-Trial Reply Brief, when all the evidence was in and before it, the Government
continued to assert that ‘The Postal Service Did Not Holdover The Training Center Space
Between January And September 2013.’”12 (capitalization in original).

       “Under the EAJA, a prevailing party in litigation against the government is entitled
to recover reasonable attorney fees and expenses ‘unless the court finds that the position
of the United States was substantially justified or that special circumstances make an
award unjust.’” Patrick v. Shinseki, 668 F.3d 1325, 1330 (Fed. Cir. 2011) (quoting 28
U.S.C. § 2412(d)(1)(A)); see also Starry Assocs., Inc. v. United States, 892 F.3d at 1378
(“According to the plain language of [28 U.S.C.] § 2412(d), plaintiffs who prevail in cases
brought against the government are entitled to ‘fees and other expenses,’ in addition to
12  In defendant’s response to plaintiff’s motion for attorneys’ fees and costs, defendant
argues that “Stromness failed to allege that the Postal Service’s position was not
substantially justified” and that plaintiff’s motion “focused on two discrete claims and
ignored the rest of the case.” In a heading in plaintiff’s motion for attorneys’ fees and
costs, plaintiff argues that “Defendant’s position was not substantially justified,” and, in
plaintiff’s reply, plaintiff asserts that “Stromness clearly believes that the Postal Service’s
position was substantially unjustified based on its entire conduct before and during this
litigation.”

                                              28
costs, ‘unless the court finds that the position of the United States was substantially
justified or that special circumstances make an award unjust.’” (quoting 28 U.S.C.
§ 2412(d)(1)(A))). The government bears the burden of demonstrating that its position
was substantially justified. See Scarborough v. Principi, 541 U.S. at 414 (“The burden of
establishing ‘that the position of the United States was substantially justified,’ [28 U.S.C.]
§ 2412(d)(1)(A) indicates and courts uniformly have recognized, must be shouldered by
the Government.” (citations omitted)); see also Patrick v. Shinseki, 668 F.3d at 1330 (“The
government bears the burden of establishing that its position was substantially justified.”
(citing Doty v. United States, 71 F.3d 384, 385 (Fed. Cir. 1995))); Cmty. Heating &
Plumbing Co. v. Garrett, 2 F.3d 1143, 1145 (Fed. Cir. 1993); Silva v. United States, 138
Fed. Cl. 325, 330 (2018) (citing Doty v. United States, 71 F.3d at 385); Favor
TechConsulting, LLC v. United States, 132 Fed. Cl. 292, 302 (2017). That a trial court
finds in favor a plaintiff, however, does not establish that the government’s position was
not substantially justified. See Pierce v. Underwood, 487 U.S. 552, 569 (1988)
(“Obviously, the fact that one other court agreed or disagreed with the Government does
not establish whether its position was substantially justified.”); see also Meyer Grp., Ltd.
v. United States, 129 Fed. Cl. at 585 (“While the outcome of a case is indicative of whether
the Government’s position was substantially justified, it is not determinative of that
question, as ‘the Government could take a position that is not substantially justified, yet
win; even more likely, it could take a position that is substantially justified, yet lose.’”
(quoting Pierce v. Underwood, 487 U.S at 569)). “On the other hand, the EAJA ‘is not a
talisman for permitting the [G]overnment to avoid liability in all cases.’” Favor
TechConsulting, LLC v. United States, 132 Fed. Cl. at 302 (alteration in original) (quoting
Massie v. United States, 226 F.3d at 1321).

        When assessing whether the government’s position was substantially justified,
“the entirety of the conduct of the government is to be viewed, including the action or
inaction by the agency prior to litigation.” Chiu v. United States, 948 F.2d at 715; see also
Comm’r v. Jean, 496 U.S. at 161-62 (stating that the EAJA “favors treating a case as an
inclusive whole, rather than as atomized line-items”); see also Ulysses Inc. v. United
States, 117 Fed. Cl. at 778 (quoting Comm’r v. Jean, 496 U.S. at 161-62);Q Integrated
Cos., LLC v. United States, 133 Fed. Cl. at 489; Sabo v. United States, 127 Fed. Cl. at
632 (“[T]he court must determine whether, in light of ‘the entirety of the government’s
conduct,’ Chiu, 948 F.2d at 715, ‘the position of the United States was substantially
justified.’” (quoting 28 U.S.C. § 2412(d)(1)(A))); Miles Constr., LLC v. United States, 113
Fed. Cl. 174, 178 (2013); CEMS, Inc. v. United States, 65 Fed. Cl. 473, 477 (2005) (“This
court, therefore, approaches the plaintiff’s entitlement to EAJA fees by reviewing the
government’s overall position, without requiring that each and every government position
be substantially justified.”).

        “The Government’s ‘position’ includes both the underlying agency action that gave
rise to the civil litigation and the arguments made during the litigation itself.” DGR Assocs.,
Inc. v. United States, 690 F.3d 1335, 1340 (Fed. Cir. 2012) (citing 28 U.S.C. §
2412(d)(1)(B), (2)(D); Comm’r v. Jean, 496 U.S. at 161-62; and Patrick v. Shinseki, 668
F.3d at 1330); see also Int’l Custom Prod., Inc. v. United States, 843 F.3d 1355, 1358
(Fed. Cir. 2016) (“The Government’s position includes the prelitigation actions of the


                                              29
relevant administrative agency, as well as the U.S. Department of Justice’s litigation
arguments.” (citing Smith v. Principi, 343 F.3d 1358, 1361-62 (Fed. Cir. 2003)));
Prochazka v. United States, 116 Fed. Cl. at 454. “The Government’s position is
substantially justified if it is ‘justified to a degree that could satisfy a reasonable person’
and has a ‘reasonable basis both in law and fact.’” Int’l Custom Prod., Inc. v. United
States, 843 F.3d at 1358 (quoting Pierce v. Underwood, 487 U.S. at 565-66); see also
Norris v. Sec. & Exch. Comm’n, 695 F.3d at 1265; Patrick v. Shinseki, 668 F.3d at 1330
(“The term ‘substantially justified’ means that the government’s position was ‘justified in
substance or in the main,’ and had a ‘reasonable basis both in law and fact.’” (quoting
Pierce v. Underwood, 487 U.S. at 565)); Silva v. United States, 2018 WL 3062415, at *6;
Meyer Grp., Ltd. v. United States, 129 Fed. Cl. at 584. The United States Court of Appeals
for the Federal Circuit also has stated that, “‘[p]ut another way, substantially justified
means there is a dispute over which “‘reasonable minds could differ.”’” See Norris v. Sec.
& Exch. Comm’n, 695 F.3d at 1265 (quoting Gonzales v. Free Speech Coal., 408 F.3d
613, 618 (9th Cir. 2005)).

         “Although the Government’s position involves both prelitigation and litigation
conduct, ‘only one threshold determination for the entire civil action is to be made.’” Int’l
Custom Prod., Inc. v. United States, 843 F.3d at 1358 (quoting Comm’r v. Jean, 496 U.S.
at 159); see also SUFI Network Servs., Inc. v. United States, 128 Fed. Cl. 683, 696 (2016)
(“‘Only one determination of substantial justification can be made, which may encompass
both the agency’s pre-litigation conduct and the Department of Justice’s subsequent
litigation position.’” (quoting Cal. Marine Cleaning Inc. v. United States, 43 Fed. Cl. 724,
729 (1999))). The court has “considerable discretion” when determining whether the
government’s position was substantially justified. See RAMCOR Servs., Grp., Inc. v.
United States, 185 F.3d 1286, 1290 (Fed. Cir. 1999) (discussing substantial justification
and stating that the “trial judge enjoys considerable discretion to determine eligibility for
an EAJA award” (citing Chiu v. United States, 948 F.2d at 715 n.4)); see also Chiu v.
United States, 948 F.2d at 714 (reviewing the United States Court of Federal Claim’s
determination concerning substantial justification for abuse of discretion); Standard
Commc’ns, Inc. v. United States, 106 Fed. Cl. 165, 172 (2012) (“The determination of
substantial justification, or the lack thereof, is within the discretion of the court.” (citing
Chiu v. United States, 948 F.2d at 715 n.4)); Metric Constr. Co., Inc. v. United States, 83
Fed. Cl. 446, 450 (2008).

       Regarding the actions of the USPS, the agency involved in the dispute giving rise
to the litigation in the above-captioned case, on May 15, 2013, plaintiff submitted its
original certified claim to the USPS, in which plaintiff asserted that the USPS was a
holdover tenant maintaining complete access and control over the former training center
space; that the USPS vacated the incorrect section of the Magna facility; that the Magna
Main Post Office lease, as amended, and the District Training Center lease, as amended,
were a unified lease; that plaintiff had been deprived of the reasonable use of its property
by the USPS’s termination of the District Training Center lease; that the USPS was
unjustly enriched; and that the USPS had violated the covenant of good faith and fair
dealing. See id. at 252. On August 15, 2013, USPS contracting officer Bradford Meador
issued a contracting officer’s final decision denying plaintiff’s original certified claim in its


                                               30
entirety. Id. In Mr. Meador’s August 15, 2013 contracting officer’s final decision, the USPS
rejected plaintiff’s allegations in its May 15, 2013 certified claim that the USPS “vacated
the wrong portion of the Magna Main Post Office,” the “Phase I and Phase II leases in
reality constitute a unified single lease,” the USPS’s termination of the District Training
Center lease, as amended, “deprives the lessor of all reasonable use of that property,”
and that the USPS was being unjustly enriched. The USPS’s position regarding the
rejected claims outlined directly above was reasonable, as Mr. Meador’s determinations
were consistent with this court’s determinations that the USPS was entitled to exclusive
use of the Magna Main Post Office space, the Magna Main Post Office lease, as
amended, and the District Training Center lease, as amended, were not a single unified
lease, that the USPS was not unlawfully in possession of the secured parking and
maneuvering area, and that the that the USPS did not breach the implied duty of good
faith and fair dealing. See id. at 265, 268, 285-86, 291.

       Mr. Meador, however, rejected plaintiff’s claim that the USPS was a holdover
tenant that maintained control over the District Training Center space. Mr. Meador argued
that the USPS was not a holdover tenant because the USPS’s failure to return a key does
not “in and of itself” create a holdover tenancy and that plaintiff “could easily have
regained control of the space” by rekeying the exterior door to the District Training Center
space or by building a demising wall separating the District Training Center space and
the Magna Main Post Office space, which the USPS asserted that plaintiff was required
to do “based on the Main Office Lease provisions.” Mr. Meador also stated that the USPS
intended to build a demising wall in the future “to ensure the security of the Main Office
leased space.”

        Moreover, on June 18, 2014, the USPS now points out that it attempted to settle
plaintiff’s May 15, 2013 certified claim in exchange for $100,000.00, which is only
$32,828.94 less than the $132,828.94 entered in favor of plaintiff more than three years
later when the Clerk of the Court entered judgment on October 10, 2017. 13 On June 18,
2014, an attorney with the USPS sent an email message to an attorney representing
Stromness MPO, which stated, in full:

         The Postal Service has determined that it does not have a need to lease
         the space formerly used as the District Training Center in Magna, UT. The
         Postal Service believes that it properly terminated the District Training
         Center lease as set forth in the Contracting Officer’s Final Decision.

         In an effort to reach a resolution without litigation, however, the Postal
         Service is willing to offer $100,000 to settle this matter in Full. In addition to
13   The October 10, 2017 judgment also stated that

         defendant shall pay plaintiff the pro-rated amount of property taxes that
         correspond to the defendant’s partial holdover of 371 square feet (2.3% of
         the total annual property taxes) for all of 2017 and 3 months of 2018 (Jan-
         March 2018) when those taxes are assessed by the local authority and the
         invoices are submitted to the Postal Service by plaintiff.

                                                31
       this payout, the Postal Service would agree to amend the Main Office Lease
       to remove the current Postal Service right to approve a new tenant in the
       terminated space, and replace it with language that allows Landlord to lease
       that space without Postal approval so long as the new tenant is not one
       whose business would be in competition with the Postal Service and would
       not unreasonably interfere with the Postal Service’s quiet enjoyment of its
       space.

       The $100,000 offer was roughly calculated using the following elements and
       accounting for the Postal Service’s belief that it has more than a 50%
       chance of being successful in any litigation, but that using a 50% figure
       would be a reasonable compromise:

       1) Portion of the Rent: The Postal Service terminated lease effective
       12/31/12. There is a factual dispute regarding why the keys were not
       returned to the Landlord at that time. Regardless, by end of 9/13, the Postal
       Service had secured its remaining space and tendered the keys to Landlord.
       Annual Rent for period ending 12/12 was $108,149. The Postal Service
       compromise for 9 months with 50% discount: $40,555.

       2) Portion of Real Estate Taxes: Similar analysis to rental obligation above.
       Taxes annually for district training space share, for 9 months with 50%
       discount: $6,760.

       3) Portion of the Cost to Upgrade Terminated Space: The Postal Service
       obtained an estimate of $97,000 to add a restroom, separate utility meters,
       add a 2nd point of ingress/egress, and move the fence to provide parking
       to the terminated space. Landlord, who I believe is also in the general
       contracting business, may even be able to complete this work for less.
       Postal Service compromise with 50% discount: $48,500.

       Please discuss this Settlement Offer with your clients and let me know if we
       can reach an agreement.

Ultimately, the parties were unable to reach a settlement agreement resolving plaintiff’s
claims in its May 15, 2013 certified claim prior to trial. By making the June 18, 2014
settlement offer to Stromness MPO, the USPS did not concede liability as to plaintiff’s
partial holdover claim involving the District Training Center space and asserted its liability
only at 50 percent, maintaining its belief that based on its analysis the USPS could still
persevere at trial. The USPS’s settlement offer, however, indicates that the USPS
evaluated plaintiff’s holdover claim of the District Training Center space, recognized only
that there was a factual dispute regarding the USPS’s alleged holdover of the District
Training Center space, but took into account litigation risk, time, and expense for both
parties moving forward. Indeed, after a four-day trial and pre-trial and post-trial filings,
plaintiff only recovered $74,502.67 in principal amount for the USPS’s eight-month, eight-
day holdover and $11,153.18 in principal amount for property tax reimbursement for the


                                             32
eight-month, eight-day holdover. The $85,655.85 total that plaintiff recovered for its eight-
month, eight-day holdover claim is substantially less than the annual rental rate of
“$136,877.00 from January 1, 2013, until December 31, 2014, and $153,987.00 until the
end of 2019,” which plaintiff requested in its May 15, 2013 certified claim.

        On January 10, 2015, plaintiff had submitted a supplemental certified claim to the
USPS contracting officer for a final decision. See Stromness MPO, LLC v. United States,
134 Fed. Cl. at 253. In plaintiff’s January 15, 2015 supplemental certified claim, plaintiff
requested a declaration that the USPS be required to move the demising wall to the
correct location14 and to permit plaintiff access to restrooms, hallways, parking, and code-
compliant ingress and egress; payment from the USPS for the fair market rental value of
the vacated District Training Center space and parking area; reimbursement of property
taxes for 2006–2009 and for 2012; and a declaration that plaintiff is entitled to receive
property tax reimbursements from USPS for the years in which the vacated training center
space remains, according to plaintiff, “uninhabitable.” Id. On March 18, 2015, Shirley
Wheeler, a different contracting officer with the USPS, issued a contracting officer’s final
decision on the supplemental certified claim granting plaintiff’s claim for $73,156.99 for
property tax reimbursement for the years 2006–2009 and 2012, which Ms. Wheeler stated
that the USPS did notwithstanding that “you [Stromness MPO] did not provide a separate
request for tax reimbursement for each [sic] the Main Office space and the District
Training space.” Ms. Wheeler denied the remainder of plaintiff’s January 10, 2015
supplemental certified claim. Id. Ms. Wheeler’s rejection of plaintiff’s claim for “costs to
remediate or restore alterations made by the Postal Service to the property” is consistent
with this court’s conclusion that the USPS was not liable for plaintiff’s costs to remediate
the District Training Center space. See Stromness MPO, LLC v. United States, 134 Fed.
Cl. at 291-92.

       Ms. Wheeler, however, denied that the USPS built demising wall in the incorrect
location. Ms. Wheeler asserted that Stromness MPO “provided no diagram or
documentation depicting where the demising wall should have been placed or otherwise
supporting your claim that the demising wall is in the wrong location.” Indeed, in plaintiff’s
supplemental certified claim, plaintiff did not include any evidence supporting its claim
that the demising wall was built in the incorrect location, but only baldly alleged that the
USPS had “incorrectly placed a demising wall it constructed” and that the USPS was
“wrongfully taking 400 square feet of the Phase II space.” Ms. Wheeler stated that “I find
that based upon the Main Office Lease and the District Training Center Lease, in
particular, in accordance with each Lease’s Exhibit A, that the demising wall is in the
correct location between the retained Main Office space and the vacated District Training
Center space.” Ms. Wheeler also stated that she consulted with the “postal
Architect/Engineer who oversaw the project to erect the demising wall,” who “confirmed”
that the placement of the demising wall corresponded with the “pre-existing line
demarking the two demised spaces on Exhibit A.” Plaintiff failed to support its claim that
14 The USPS did not build the demising wall until September 9, 2013, after plaintiff had
submitted its original certified claim on May 15, 2013 and Mr. Meador of the USPS issued
his August 15, 2013 contracting officer’s final decision denying plaintiff’s May 15, 2013
certified claim.

                                             33
the demising wall was built in the incorrect location with any documentation, and the
record before the court indicates that Ms. Wheeler examined documents pertaining to the
location of the demising wall and consulted with an engineer before denying plaintiff’s
claim involving the demising wall. Additionally, as noted in the court’s September 8, 2017
Opinion, the “facts indicate that Stromness MPO implicitly permitted this holdover tenancy
to occur,” and that Stromness MPO only “not[ed] to the USPS one time that the demising
wall was in the wrong location.”15 See Stromness MPO, LLC v. United States, 134 Fed.
Cl. at 279 n.31. Based on the lack of evidence offered to support plaintiff’s claim involving
the location of the demising wall, as well as Ms. Wheeler’s independent research into the
location of the demising wall, it was reasonable for the USPS, at that time, to deny
plaintiff’s claim that the demising wall was built in the incorrect location.

       Regarding the position of the United States Department of Justice, on August 6,
2014, plaintiff filed a fifteen-count complaint in the above-captioned case. In the civil cover
sheet submitted to the court, plaintiff indicated that the “Amount Claimed” by plaintiff was
“$2,964,300.00 (ESTIMATED).” (capitalization in original). On May 18, 2015, plaintiff
submitted its six-count amended complaint to the court, which included ten breach of
contract claims in Count I of plaintiff’s amended complaint. Beginning on April 17, 2017,
the court held a four-day trial in the above-captioned case. On September 8, 2017, the
court issued an Opinion finding that plaintiff was entitled to recover damages for
defendant’s failure to properly vacate the District Training Center space from January 1,
2013 until September 9, 2013, as well as for property tax reimbursement for that period
of time, and that plaintiff was entitled to recover damages because defendant had
improperly retained 371 square feet of space as a result of building the demising wall in
the incorrect location. See Stromness MPO, LLC v. United States, 134 Fed. Cl. 292-93.
The court denied all of plaintiff’s other claims. See id.

        Although not dispositive, in a case involving multiple claims, such as the above-
captioned case, a “string of losses can be indicative; and even more so a string of
successes.” See Pierce v. Underwood, 487 U.S. at 569. In the above-captioned case,
defendant prevailed on the bulk of the claims raised by plaintiff. The court found that,
contrary to plaintiff’s allegations, the USPS had not effected a taking in violation of the
Fifth Amendment to the United States Constitution; the USPS was entitled the exclusive
right to use the Magna Main Post Office; the parties did not intend for the Magna Main
Post Office lease, as amended, and the District Training Center lease, as amended, to
be a single, unified lease; the Magna Main Post Office lease, as amended, and the District
Training Center lease, as amended, should be not reformed; the District Training Center
Lease, as amended, did not “grant shared use of the bathrooms, hallways, and parking;”
the USPS’s erecting of the demising wall did not impermissibly prevent plaintiff from
accessing the Magna Main Post Office space; the USPS did not breach the Magna Main

15As noted in the court’s September 8, 2017 Opinion, “[a]ccording to Postmaster Dalton,
during the construction of the demising wall, a member of the Stromness family came to
look at the construction and [orally] advised Postmaster Dalton that ‘the wall was in the
wrong spot.’” See Stromness MPO, LLC v. United States, 134 Fed. Cl. at 250.


                                              34
Post Office lease, as amended, when the USPS constructed the demising wall, when the
USPS turned off the circuit breakers for the vacated District Training Center space, or
when the USPS removed CCTV cameras from the vacated District Training Center space;
that “plaintiff has failed to prove that the USPS breached the duty to vacate or is otherwise
unlawfully in possession of the secured parking and maneuvering area on the East side
of the Magna facility;” that plaintiff had not established that defendant is obligated to
reimburse plaintiff for 33.5 percent of the property taxes assessed against the Magna
facility since 2013; and that the USPS did not breach the implied duty of good faith and
fair dealing. See Stromness MPO, LLC v. United States, 134 Fed. Cl. at 258, 265, 268,
269, 271-72, 285-86, 288, 291.

        As discussed above, although the court rejected most of plaintiff’s claims, plaintiff
did prevail on a limited number of issues, its partial holdover-claim involving the demising
wall and its holdover claim involving the District Training Center space. Regarding
plaintiff’s partial holdover claim involving the demising wall, although defendant denied in
its answer to plaintiff’s amended complaint that the demising wall was constructed in the
incorrect location, prior to trial, defendant did stipulate that the demising wall was
constructed in the incorrect position.16 In the court’s September 8, 2017 Opinion, the court
agreed with defendant that, “as a result of the USPS constructing the demising wall in the
wrong physical location, the USPS is retaining 371 square feet of space that should have
been returned to plaintiff upon the expiration of the District Training Center lease, as
amended,” but disagreed with plaintiff’s larger claim of 683 square feet, although plaintiff
alleged somewhat varied amounts at various points in the proceeding. Plaintiff’s claim of
683 square feet was significantly larger than the conclusion of 371 square feet. See
Stromness MPO, LLC v. United States, 134 Fed. Cl. at 277. As noted above, although
the court disagreed with defendant regarding the proper measure of damages for the
partial holdover and concluded that “the weight of the case law precedent instructs that
the terms of the expired lease apply to a holdover tenancy,” see Stromness MPO, LLC v.
United States, 134 Fed. Cl. at 279, defendant did have legitimate basis for its damages
calculation. Defendant, in its post-trial brief, had cited to Allenfield Associates v. United
States, 40 Fed. Cl. 471 (1998), and had argued that the proper measure of damages for
the partial holdover involving the demising wall was the fair market rental value.
Defendant had cited to case law from an Opinion issued by another Judge on the United
States Court of Federal Claims which used the fair market rental value as a measure of
damages for a holdover tenancy. See Allenfield Associates v. United States, 40 Fed. Cl.
at 487. Because defendant conceded liability prior to trial regarding the demising wall,
correctly asserting the amount of square footage defendant had improperly retained, and
put forth an argument, albeit one found to be incorrect by this court, which cited case law
indicating that the proper measure of damages for the partial holdover involving the
demising wall was the fair market rental value, defendant’s position as to plaintiff’s partial
holdover claim involving the demising wall was reasonable and substantially justified.
16 In its response to plaintiff’s motion for attorneys’ fees and costs, defendant indicates
that its position regarding the correct location of the demising wall changed after the
“Postal Service scheduled two site visits – on January 4 and 31, 2017 – that were
attended by the Postal Service’s consulting expert and Stromness’ representatives, to
evaluate the partial holdover claim, among others.”

                                             35
        Regarding defendant’s assertion that the USPS was not a holdover tenant of the
District Training Center space, the court concluded that the USPS was a holdover tenant
because:

      The testimony received at trial and the other evidence submitted for the
      record leads the court to conclude that, although the USPS had physically
      vacated the training center space on or before December 28, 2012, the
      USPS continued to exercise the right to control access to the space after
      the expiration of the District Training Center lease, as amended, thereby
      breaching the implied duty to vacate the premises. Upon the termination of
      the District Training Center lease on December 31, 2012, the USPS did not
      surrender all of its rights in the space that it enjoyed as the lessee, as it
      indicated it would, and as required by the expiration of the District Training
      Center lease, as amended. Because the USPS did not deliver a key to the
      space to plaintiff, as explicitly stated in its Notice of Termination, plaintiff had
      to rely on the USPS to gain access to the space. Although defendant argues
      that merely retaining the key to the property is not sufficient to establish that
      the USPS was a holdover tenant, the court does not rely solely on the
      USPS’s failure to deliver a key to plaintiff as the basis for finding that the
      USPS was a holdover tenant in breach of the District Training Center lease
      agreement, as amended. The USPS’s failure to deliver a key to plaintiff is
      part of a larger context in which the USPS continued to exercise rights over
      the former training center space.

See Stromness MPO, LLC v. United States, 134 Fed. Cl. at 282. Defendant had argued
that the USPS’s standard security procedure was to escort a non-postal employee
through a secure postal space, but that the USPS did not deny plaintiff access to the
District Training Center space, did not escort a member of Stromness MPO once the
member of Stromness MPO was inside the District Training Center space, and left the
member alone in the space. Defendant also pointed out that that a member of Stromness
MPO “never asked for the key.” Defendant further argued that the USPS “did not holdover
the training center space between January and September 2013” because

      we established that the Postal Service: (i) vacated the training center space;
      (ii) moved offices out of the training center space, removed desks,
      computers, and other property; (ii) [sic] cleaned the space and installed an
      office divider to separate the spaces; and (iv) made the space available to
      Stromness and did not use that space after December 2012.

Defendant argued that, according to Asset 42302 LLC v. United States, 77 Fed. Cl. at
564, “when a tenant ‘merely retains the keys to the premises,’ the tenant does not become
a holdover tenant.” See Asset 42302 LLC v. United States, 77 Fed. Cl. at 564 (quoting
RESTATEMENT (SECOND) OF PROP. § 14.2 (1977)).




                                              36
       As the court noted in its September 8, 2017 Opinion, “[i]t is a well-established
principle that, ‘an implied duty to vacate is an inherent part of every fixed term lease
agreement unless the parties explicitly express an intention to the contrary,’ including
lease agreements between private parties and the United States,” and that whether “the
government in its role as a lessee or tenant is holding over is a question of fact.”
Stromness MPO, LLC v. United States, 134 Fed. Cl. at 275 (quoting Prudential Ins. Co.
of Am. v. United States, 801 F.2d 1295, 1299 (Fed. Cir. 1986)). Defendant’s position
regarding whether the USPS was a holdover tenant in the District Training Center space,
although incorrect, was reasonable, because defendant’s position was based on facts
developed at trial indicating that the USPS had vacated and ceased using the District
Training Center space in December 2012 and case law indicating that maintaining the
keys to a vacated premises was not sufficient to establish a holdover tenancy. Defendant
submitted evidence indicating that the USPS did not deny members of Stromness MPO
access to the District Training Center space when access was requested by a member
of Stromness MPO, and that the USPS had not permitted members of Stromness MPO
to enter the Magna Main Post Office space unescorted in order to ensure the security of
the United States mail. See id. at 281-82. Plaintiff ultimately prevailed on whether
defendant was a holdover tenant in the District Training Center space, but defendant did
put forth evidence indicating that the USPS had vacated the District Training Center
space and was not using the vacated District Training Center space. Whether the USPS
was a holdover tenant was a question of fact, and defendant’s position was supported by
some facts indicating that the USPS was not a holdover tenant. Moreover, the court did
not find that defendant’s arguments and position were not reasonable or substantially
unjustified.

         Although the court disagreed with the Department of Justice’s positions regarding
the amount of damages plaintiff was entitled to recover based on the demising wall being
built in the wrong location and whether the USPS was a holdover tenant in the District
Training Center space, both of defendant’s positions on those claims were supported by
facts and some case law and were reasonable positions for defendant to take. See Norris
v. Sec. & Exch. Comm’n, 695 F.3d at 1265 (“To be substantially justified, the
government’s position need not be ‘correct,’ or even ‘justified to a high degree.’ . . .
Instead, the term ‘substantially justified’ means that the government’s position was
‘justified in substance or in the main — that is, justified to a degree that could satisfy a
reasonable person.’” (quoting Pierce v. Underwood, 487 U.S at 565)); see also KWV, Inc.
v. United States, 113 Fed. Cl. 534, 538 (2013) (“[T]he government’s position could have
been substantially justified even thought it was ultimately incorrect.” (citing Miles Constr.,
LLC v. United States, 113 Fed. Cl. at 178 (citing Manno v. United States, 48 Fed. Cl. 587,
589 (2001)))). Moreover, whether defendant’s position was substantially justified is not an
isolated issue that encompasses only defendant’s shortcomings in its arguments related
to plaintiff’s successful claims. Rather, defendant’s position is to be viewed as a whole,
including the actions of the USPS and the positions taken by the Department of Justice.
See, e.g., Chiu v. United States, 948 F.2d at 715. The USPS, after investigating plaintiff’s
claims, denied plaintiff’s certified claim and supplemental certified claim, which contained
multiple unsupported claims ultimately rejected by the court, because of factual disputes
between the USPS and plaintiff. The USPS also offered plaintiff a settlement of


                                             37
$100,000.00 to resolve plaintiff’s claims before more extensive litigation, which represents
75.28 percent of the $132,828.94 plaintiff recovered more than three-years later after a
four-day trial. The Department of Justice then defended against plaintiff’s six-count
complaint, including Count I of plaintiff’s amended complaint, which asserted ten breach
of contract claims. Of the “$2,964,300.00 (ESTIMATED)” in damages claimed by plaintiff
in the civil cover sheet attached to plaintiff’s complaint, judgment was entered in favor of
plaintiff in the amount of only $132,828.94, including interest, which represents 4.48
percent of the damages originally sought by plaintiff.17 Because defendant’s position
throughout the entirety of the above-captioned case, although not 100 percent correct,
was substantially justified, plaintiff’s request for attorneys’ fees and costs under EAJA
fails. See 28 U.S.C. § 2412(d)(1)(A).18

                                       CONCLUSION

       Plaintiff’s motion for attorneys’ fees and costs under EAJA, therefore, is DENIED.

       IT IS SO ORDERED.

                                                           s/Marian Blank Horn
                                                           MARIAN BLANK HORN
                                                                    Judge




17  In plaintiff’s motion for attorneys’ fees and costs, plaintiff indicates that its attorneys
billed approximately 1,350 hours to plaintiff prior to the issuance of the court’s September
8, 2017 opinion. In plaintiff’s supplement to its request for attorneys’ fees and costs,
plaintiffs requests a total of $131,631.83 in attorneys’ fees and costs, which only is slightly
less than the $132,828.94 plaintiff was awarded in damages.
18  Because the court has found that defendant’s position throughout the relevant
proceedings was substantially justified, there is no need to analyze whether special
circumstances existed which would “make an award” of attorneys’ fees and costs to
plaintiff “unjust.” See 28 U.S.C. § 2412(d)(1)(A). The court notes, however, that, based
on a review of the record before the court, there do not appear to be any such special
circumstances which would “make an award unjust.” See id.

                                              38